UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the fiscal year ended December 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Washington 91-1605464 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Aggregate market value of common voting stock held by non-affiliates of the registrant as of June 30, 2010 was $326,235,409. As of March 1, 2011, 44,205,718 shares of the Registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: The information required to be reported in Part III of this Annual Report on Form 10-K is incorporated herein by reference to the Registrant’s Definitive Proxy Statement to be filed with the Securities and Exchange Commission with respect to the Registrant’s Annual Meeting of Shareholders scheduled to be held on May 24, 2011. EMERITUS CORPORATION TABLE OF CONTENTS Page Number PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 14 ITEM 1B. UNRESOLVED STAFF COMMENTS 21 ITEM 2. PROPERTIES 22 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. RESERVED 23 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 61 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 62 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 62 ITEM 9A. CONTROLS AND PROCEDURES 62 ITEM 9B. OTHER INFORMATION 62 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 62 ITEM 11. EXECUTIVE COMPENSATION 62 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 63 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 63 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 63 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 64 SIGNATURES 65 Index to Exhibits E-1 Table of Contents PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The disclosure and analysis in this Annual Report on Form 10-K contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts.They often include words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “predict,” “seek,” “should,” “will,” or the negative of those terms, or comparable terminology.These forward-looking statements are all based on currently available operating, financial and competitive information and are subject to various risks and uncertainties.Our actual future results and trends may differ materially depending on a variety of factors, including, but not limited to, the risks and uncertainties discussed under Risk Factors and Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Form10-K. Any or all of our forward-looking statements in this report may turn out to be inaccurate.Incorrect assumptions we might make and known or unknown risks and uncertainties may affect the accuracy of our forward-looking statements.Forward-looking statements reflect our current expectations or forecasts of future events or results and are inherently uncertain.Accordingly, you should not place undue reliance on our forward-looking statements. Although we believe that the expectations and forecasts reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance, or achievements.Consequently, no forward-looking statement can be guaranteed and future events and actual or suggested results may differ materially.We are including this cautionary note to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for forward-looking statements.We expressly disclaim any obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise.You are advised, however, to consult any further disclosures we make in our quarterly reports on Form10-Q and current reports on Form8-K. 1 Table of Contents ITEM 1.BUSINESS Unless the context otherwise requires, the terms “Emeritus,” the “Company,” “we,” “us,” and “our” refer to Emeritus Corporation and its consolidated subsidiaries. Overview Emeritus was founded in 1993 and is one of the largest and fastest-growing operators of senior living facilities (“communities”) in the United States.We own and operate a portfolio of high-quality, purpose-built communities providing services to our residents including independent living, assisted living, specialized memory care, and, to a lesser extent, skilled nursing care.We strive to provide a wide variety of supportive living services in a professionally staffed environment that enables seniors to live with dignity and independence.Our holistic approach enhances every aspect of our residents’ lives by assisting them with life enrichment activities including transportation, socialization and education, housing, and 24-hour personal support services, such as medication management, bathing, dressing, personal hygiene, and grooming. As of December 31, 2010, we operated 479 senior living communities in 42 states.The communities consisted of approximately 42,700 residential rooms or suites (collectively “units”) with a bed capacity for approximately 49,700 residents.Our “Consolidated Portfolio” consists of owned and leased communities and our “Operated Portfolio” consists of our Consolidated Portfolio and the communities we manage.As of December 31, 2010, our Operated Portfolio consisted of the following: Units by Type of Service Communities Units (a) Capacity (b) AL (c) MC (d) IL (e) SN (f) Other (g) Owned 88 Leased 39 Consolidated Portfolio Managed - Third Parties 10 – 8 Managed - Joint Ventures Operated Portfolio (a) Designed capacity units whether or not in use as of December 31, 2010 as a residential room or suite (b) Maximum number of residents (c) Assisted Living (d) Memory Care (e) Independent Living (f) Skilled Nursing beds (g) Units taken out of service as of December 31, 2010 For the year ended December 31, 2010, the weighted average occupancy rate for our Consolidated Portfolio was 86.9%, and our average monthly revenue per occupied unit in our Consolidated Portfolio was $3,817.During 2010, we generated approximately 88.7% of our revenues from private payor sources, which limits our exposure to government reimbursement risk. Our Consolidated Portfolio consists of relatively new, high quality communities that offer a significant number of amenities to our residents and which allows us to operate more efficiently.Of the 306 communities in our Consolidated Portfolio, 193 have been built since January 1, 1997.To maintain competitiveness in all markets, we maintain our communities and have significantly upgraded many of the older communities to enhance their appearance and functionality, making improvements to kitchens, emergency call systems, dining, lounge and recreation areas, landscaping, and electronic systems, including internet access and data transmission. Dementia is a loss of or decline in memory and other cognitive abilities.Alzheimer’s disease is the most common type of dementia, accounting for 60 to 80 percent of cases and is a disease that is growing significantly in aging populations.Our Operated Portfolio includes 294 communities that offer Alzheimer’s/dementia (“memory care”) services with approximately 4,200 units in a mix of both free-standing communities and as an attached wing of our 2 Table of Contents senior living communities.Memory care residents typically have declines in certain mental functions that prevent them from performing activities of daily living, such as dressing and feeding themselves. In January 2010, we entered into a joint venture agreement (the “Joint Venture Agreement”) with BRE/SW Member LLC, an affiliate of Blackstone Real Estate Advisors VI, L.P. (“Blackstone”) and an entity controlled by Mr.DanielR.Baty, one of the founders of Emeritus and the Chairman of our board of directors (“Columbia Pacific”).(In this Form 10-K, the term “Columbia Pacific” refers to various related private companies founded and controlled by Mr.Baty).Pursuant to the Joint Venture Agreement, Emeritus, Blackstone, and Columbia Pacific formed a joint venture that operates under the name ofBRE/SW Portfolio LLC (the “SunwestJV”).The SunwestJV was formed to acquire a portfolio of communities (the “Properties”) formerly operated by Sunwest Management, an Oregon limited liability company (“Sunwest”). The SunwestJV acquired 144 Properties in 2010 consisting of approximately 11,800 units.We entered into management agreements with the SunwestJV to manage the Properties for a fee equal to 5.0% of gross collected revenues.Of the 144 total Properties acquired by the SunwestJV, we managed 139 as of December 31, 2010.These 139 communities are included in the 163 total joint venture communities we managed as of December 31, 2010.In the event that Blackstone desires to sell a specified portion of the Properties, all of the Properties or its membership interest in the SunwestJV, we will have the right of first opportunity to purchase such Properties or membership interest, as applicable.The SunwestJV contributed $6.3 million to our management fee revenues during 2010 representing activity beginning as of the August 5, 2010 closing date.We acquired our 6.0% interest in the SunwestJV for $19.0 million in cash and an additional cash contribution of $2.0 million required by the Joint Venture Agreement to be paid by August 2012, which represents our proportional share of additional funding for capital improvements to the Properties.The Joint Venture Agreement entitles us to distributions at increasing levels in excess of our ownership percentage if certain SunwestJV performance criteria are achieved.For additional information regarding the acquisition of the Properties by the SunwestJV, see Notes to Consolidated Financial Statements—Note 2. Investments in Unconsolidated Joint Ventures—Sunwest Joint Venture, in this Form10-K. We strive to provide a wide variety of supportive living services in a professionally staffed environment that allows seniors to maintain dignity and independence.We provide residents with a private or semi-private residential unit and charge a monthly fee based, in part, on each resident’s individual service needs.We believe our residential assisted living and memory care communities allow seniors to maintain a more independent lifestyle than is possible in the institutional environment of skilled nursing facilities, while also providing peace of mind for their families, knowing that trained, professional staff can assist should the need arise.Our communities promote independence by assisting residents as needed or desired with transportation, socialization, and education as well as with activities of daily living, such as medication management, bathing, dressing, personal hygiene, and grooming. We focus on providing service of the highest quality and value to our residents.We also focus on maximizing our revenues, operating income, and cash flows through a combination of continuing initiatives: · increase occupancy to stabilized levels; · optimize revenue per unit; · increase capacity via selective acquisitions and expansions of existing communities; · expand our memory care offerings to meet growing demand through expansions and conversions of existing communities and further acquisition of existing dementia care communities; · establish and maintain quality assurance and risk management programs to maintain customer satisfaction and to reduce the cost of workers’ compensation and professional and general liability insurance; · increase cost efficiencies through higher occupancy rates and greater economies of scale; · increase the percentage of owned versus leased communities; and · improve operating performance of joint venture communities, thereby increasing related management fee revenue and positioning us for distributions in excess of our ownership percentage. As we have executed these growth initiatives, we have consistently improved our revenues as evidenced by the increase in average monthly revenue per occupied unit in our Consolidated Portfolio from $3,410 in 2008 to $3,641 3 Table of Contents in 2009 and to $3,817 in 2010.During 2010, our initiatives to maximize revenues produced the following successful results: · Total consolidated operating revenues increased by approximately $108.3 million, or 12.1%, for 2010 to $1.0 billion from $898.7 million for 2009; · Average occupancy in our Consolidated Portfolio increased to 86.9% for 2010 from 86.7% for 2009; · Average monthly revenue per occupied unit in our Consolidated Portfolio increased by 4.8% to $3,817 for 2010 compared to 2009; and · The number of communities in our Consolidated Portfolio increased by a net of 40 new communities during 2010, which increased our consolidated unit count by approximately 4,200 units. · The number of communities in our Operated Portfolio increased by a net of 177 new communities during 2010, which increased our operated unit count by approximately 15,500 units.We expect that the net increase of 137 managed communities will provide increased management fee revenue as well as potential future joint venture distributions. The Senior Living and Memory Care Industry The senior living industry offers various types of settings across a continuum of care for the senior population.Our primary area of focus is assisted living, which provides a cost-effective and life-enriching alternative for seniors as compared to other settings such as skilled nursing or home healthcare (assisted living services cost less than skilled nursing facilities located in the same region).We are one of a limited number of national operators of assisted living communities with a proven record of acquisition and development success across diverse geographic markets.The assisted living industry is highly fragmented and characterized by numerous local and regional operators.We believe the industry will be the focus of increased acquisition activity. The term “assisted living” may also be known as residential care, adult living facility, supported care, adult foster home, retirement residence, etc. (collectively “assisted living”).We believe that the assisted living and memory care industry is the preferred residential alternative for seniors who cannot live independently due to physical or cognitive frailties but who do not require the more intensive medical attention provided by a skilled nursing facility. Assisted living provides housing and 24-hour personal support services designed to assist seniors with the activities of daily living, which include bathing, eating, personal hygiene, grooming, medication reminders, ambulating, and dressing.Certain of our assisted living communities offer higher levels of personal assistance for residents with Alzheimer’s disease or other forms of dementia, in addition to our free-standing memory care communities. We believe that our assisted living business, because it is need-driven, has been relatively resistant to economic downturns and will continue to benefit from other trends and factors in the industry including growing consumer awareness of the types of services we provide and the increase in the number of seniors looking for care outside of their family.Other trends and factors include: Consumer Preference.We believe that assisted living is preferred by prospective residents as well as their families, who are often the decision makers for seniors.Assisted living is a cost-effective alternative to other types of care, offering seniors greater independence while enabling them to reside in a more residential environment. Cost-Effectiveness.Assisted living services generally cost considerably less than skilled nursing services located in the same region.We believe that the cost of assisted living services compares favorably with home healthcare, particularly when costs associated with housing, meals, and personal care assistance are taken into account.According to the 2010 MetLife Market Survey of Nursing Home, Assisted Living, Adult Day Services, and Home Care Costs published in October 2010, the national annual average cost of a year in a nursing home in 2010 was $83,585 for a private room and $74,825 for a semi-private room compared to an annual average cost of $39,516 in an assisted living facility. 4 Table of Contents Demographics.Demographic trends are expected to increase the demand for the assisted living and memory care services in which we specialize.The target market for our services is persons 75 years and older, which represents one of the fastest growing segments of the population in the United States.The United States Census Bureau predicts that the population in the United States will change in the next 19 years as follows: Age over: D % D 65 41.1 million 72.1 million 31.0 million 75.4% 75 18.9 million 33.3 million 14.4 million 76.2% 85 5.9 million 8.7 million 2.8 million 47.5% The U.S. Census Bureau’s prediction for the next 39 years is as follows: Age over: D % D 65 41.1 million 88.5 million 47.4 million 115.3% 75 18.9 million 48.4 million 29.5 million 156.1% 85 5.9 million 19.0 million 13.1 million 222.0% According to the 2010 Alzheimer’s Disease Facts and Figures report issued by the Alzheimer’s Association, an estimated 5.3 million Americans have Alzheimer’s disease including approximately one in every eight Americans over age 65.In 2011, nearly a half million Americans will develop Alzheimer’s disease and by 2050, that number will double to nearly one million per year.In 2011, the first baby boomers will turn 65 and by 2029, all baby boomers will be at least 65 years old.Absent breakthroughs in medical research, we believe the need for Alzheimer’s and dementia care will continue to increase in the future because of the steady growth in the senior population. Changing Family Dynamics.Seniors currently possess greater financial resources than in the past, which makes it more likely that they would be able to afford to live in professionally managed senior living.We try to operate in geographic areas where seniors tend to have a significant amount of assets generated from savings, pensions, and other assets.Seniors’ use of long-term care insurance is increasing among current and future seniors as a means of planning for the costs of senior living services.Accordingly, we believe that the number of seniors and their families who are able to afford high quality senior residential services, such as those we offer, has also increased.While the economic downturn in 2008 and 2009 may have had some impact on the financial resources of seniors who have investments in the stock market, we have yet to witness any significant occupancy declines.In addition, the geographical separation of senior family members from their adult children correlates with the geographic mobility of the U.S. population.As a result, many families that traditionally would have provided care to senior family members in their homes are now unable to do so.We believe these factors have increased the need for professional senior care. Supply/Demand Imbalance.While the senior population continues to grow significantly, the supply of assisted living units is not growing at a similarly rapid rate.According to the 2010 Seniors Housing Construction Trend Report issued jointly by the National Investment Center for the Seniors Housing & Care Industry and the American Seniors Housing Association, construction starts of new senior living facilities is down over 32.0% for the year ending March 31, 2010 compared to the year ending March 31, 2009 and is down 57.0% compared to the year ending March 31, 2008.We believe that high construction costs, costs and availability of capital and credit, and the cost of liability insurance for smaller operators have constrained the growth in the supply of assisted living facilities.New construction continued to be soft throughout 2010.We believe that growth in the senior population, increased affluence of this generation of senior citizens, baby boomers beginning to reach age 65 in 2011, and the diminished role of the family in providing senior care has led and will continue to lead to supply and demand imbalances.These imbalances provide us with growth opportunities, as evidenced by a general increase in rental rates over the past few years. 5 Table of Contents Competitive Strengths We believe that the following competitive strengths position us to capitalize on the favorable trends occurring within the healthcare industry and senior living markets: Proven Consolidator in Fragmented Industry.In the last four years, we have increased our Consolidated and Operated Portfolios as follows: December 31, 2010 December 31, 2006 D in % D in Community Count Unit Count Community Count Unit Count Community Count Community Count (a) D in Unit Count % D in Unit Count (a) Owned 10 N/M N/M Leased ) %) % Consolidated Portfolio % % Managed - Third Parties 10 11 (1 ) %) ) %) Managed - Joint Ventures 21 N/M N/M Operated Portfolio % % (a) "N/M" indicates percentages that are not meaningful in this analysis Focus on Memory Care Services.The demand for memory care services continues to grow.As of December 31, 2010, we operated approximately 4,200 units in our Consolidated Portfolio and 6,600 units in our Operated Portfolio that offer this type of care in a mix of both free-standing communities and as part of our standard assisted living communities.The dementia care wings within many of our assisted living communities enable us to retain residents who may require dementia care services in the future, and who would otherwise be required to move to an alternative care setting.Where appropriate, memory care residents and/or their families may choose to share “companion living” apartments to provide a lower cost alternative for those residents.This also serves to enhance our average rate per occupied unit. Significant Scale with Broad Geographic Footprint.We are the largest operator of assisted living and memory care communities in the United States in terms of resident capacity, operating in 42 states across the country.The scope and scale of our operations and the services we offer enable us to provide our residents with a comprehensive range of healthcare and related services in a cost-effective manner not available to smaller operators.As a result, we believe the breadth of our platform is a competitive advantage in the marketplace enabling us to attract residents and clinical staff while also providing significant economies of scale and increasing our importance to our suppliers.Our advanced information technology infrastructure further provides our Operated Portfolio with operational efficiencies and our scalability serves as a base for further expansion.Additionally, we believe our geographic diversification makes us less vulnerable to adverse economic developments and industry factors, such as overbuilding, employment, and regulatory and competitive conditions that may affect a particular region. Purpose-Built High-Quality Communities with Substantial Ownership.Of the 306 communities in our Consolidated Portfolio, 193 communities have been built and opened since January 1, 1997.In addition, we have significantly upgraded many of our older communities to improve their appearance and operating efficiency and make them more attractive to prospective residents.These upgrades include the finished appearance of the communities, as well as various improvements to kitchens, emergency call systems, dining, lounge and recreational areas, landscaping, and electronic systems, including those for internet access, data transmission, data sharing, and e-mail.We have increased the number of communities that we own from ten at the end of 2006 to 165 as of December 31, 2010, primarily through the acquisition of 151 communities we formerly operated under long-term leases or management contracts. 6 Table of Contents Experienced Management with Industry Relationships.Our 12 senior management team members collectively have over 250 years of management experience in the healthcare industry, ranging from independent living to skilled nursing care facilities. Business Strategy Our goal is to continue as a national leader in the assisted living segment of the long-term care industry using the following strategies: Continued Focus on Improving Operations, Occupancy, Customer Service and Cash Flow.In recent years, we have focused intensively on improving community performance through both increased occupancy and increased revenue per occupied unit.Despite the recent economic downturn, the occupancy for our Consolidated Portfolio has increased from 86.7% to 86.9% and the revenue per occupied unit for our Consolidated Portfolio has increased from $3,641 to $3,817 from the year ended December 31, 2009 to December 31, 2010.Our approach to care and our commitment and ability to address all of our residents’ needs, ranging from their physical health to their social well-being, has helped drive operating improvements in our business.We believe that this “holistic approach” enriches the quality of life and care for our residents.By providing alternatives like non-related companion living, diabetes management, unique memory care programs, and other flexible programming designed to meet the needs of the individual in our communities, we increase customer satisfaction and thereby increase occupancy and enhance revenue.We believe that our ongoing focus on customer satisfaction, rates, and occupancy will generate the incremental growth in margins we are striving to achieve. Focus on Appeal to the Middle Market.The market segment most attractive to us is middle to upper-middle income seniors aged 75 and older who live in smaller cities and suburbs with populations of 50,000 to 150,000persons.We believe that this segment of the senior community is relatively large and geographically broad and is generally composed of seniors who are financially capable of purchasing our services. Expansion of Memory Care Markets.We will continue to explore new and existing markets where there is a significant demand for higher-margin memory care services, including the addition of memory care units to existing communities.We believe our memory care programs, such as our signature Join Their Journey® and Brain Health Lifestyle® programs, are unique and appeal to this market segment.For example, our Join Their Journey® program focuses on care that creates a familiar environment with individualized service and care plans to enhance the residents’ overall quality of life.In 2010, we appointed nationally recognized neuropsychologist Dr. Paul Nussbaum as Director of Brain Health as part of our commitment to improving brain health in our residents, their families and our employees. Selective Acquisitions and Developments.We will continue to pursue opportunities to purchase, lease, or manage communities that will allow us to increase our capacity and improve our operating efficiencies, with a particular focus on acquiring local and regional operators of assisted living communities.In addition, we will selectively evaluate development opportunities, including adding units to existing communities, in strong markets where our existing occupancy is high and rates are favorable.In January 2011, we entered into a memorandum of understanding with Columbia Pacific to begin exploring senior housing investment opportunities in China. Expansion of Our Ancillary Services.We plan to grow our revenue and increase our profitability by increasing the scope of the ancillary services we provide to our residents, including rehabilitation services.While a majority of our communities currently offer rehabilitation services, all of these services are currently outsourced to third-party providers.Our announced intention to enter the rehabilitation services market as a provider will allow us to expand the volume of rehabilitation services that we provide directly to our residents, resulting in increased revenues from these services. Resident Services Our assisted living communities offer residents a full range of services based on individual resident needs in a supportive “home-like” environment.The services we provide to our residents are designed to respond to their individual needs and to improve their quality of life. Basic Services.All of our residents receive basic services that include meals and snacks, social and recreational 7 Table of Contents activities, weekly housekeeping and linen service, apartment maintenance, a 24-hour emergency response system, and transportation to appointments and excursions.We make licensed nurses available to evaluate the residents’ care needs and promote wellness. Assisted Living Services.Our residents may purchase additional services based on the recommended level of care or assistance required for the activities of daily living (“ADLs”), which are dining, bathing, dressing, grooming, and personal hygiene.A thorough evaluation of each resident’s needs, in collaboration with the resident’s physician and family, determines the recommended level of care.In addition to assistance with ADLs, we also provide assistance with medication management, recreational activities and social support, behavior modification and management, diabetes management, and other simple treatments. Memory Care Program.We have designed our memory care program to meet the health, psychological, and social needs of our residents diagnosed with Alzheimer’s or related dementia.In a manner consistent with our assisted living services, we help structure a service plan for each resident based on his/her individual needs.Some of the key service areas providing individualized care to our residents with Alzheimer’s or related dementias center around a personalized environment, activities planned to support meaningful interactions, specialized dining and hydration programs, and partnerships with families and significant others through support groups, one-on-one meetings, educational forums, and understanding behavior as a form of communication.We endeavor to provide residents with an optimal quality of life, which includes life enrichment by giving each resident a sense of purpose. Respite Care.Most of our communities offer short-stay respite care, whereby a resident may live with us temporarily while transitioning from a hospital or nursing home stay or when a family member or caregiver is on vacation.We also offer the opportunity for a prospective resident to stay with us for a short time before making a final decision to move in.Short-stay residents receive all of the same services as our permanent residents.For seniors living on their own or with family members, we offer adult day programs, which provide individual adult care plans that include recreational and social activities as well as meals. Skilled Nursing.Our Consolidated Portfolio includes 914 licensed skilled nursing beds, which are included in certain of our assisted living communities.In additional to assistance with ADLs, these communities provide 24-hour nursing care, rehabilitation therapy, post-surgical care, infusion therapy, dialysis care and hospice care, among other specialty services. Financial Services.We help seniors meet their financial needs by partnering with senior financial solution providers such as: · Elderlife Financial Services (“Elderlife”).Elderlife provides lines of credit to help prospective residents pay for our services.An Elderlife Line of Credit provides seniors and their families an alternative way to finance senior living.For many, this eliminates a significant obstacle to moving into a senior living community. · Life Care Funding Group.The Life Care Funding Group helps prospective residents raise funds to pay for our services through the life settlement market.A “life settlement” is the sale of an in-force life insurance policy for an amount much greater than the cash surrender value from the insurance company. Service Revenue Sources We rely primarily on our residents’ ability to pay our charges for services from their own or family resources and expect that we will continue to do so for the foreseeable future.Although care in an assisted living community is typically less expensive than in a skilled nursing facility, we believe that only seniors with income or assets meeting or exceeding the regional median can afford to reside in our communities. As third-party reimbursement programs and other forms of payment continue to grow, we will evaluate and selectively participate in these alternative forms of payment depending on the level of reimbursement provided in relation to the level of care provided.We also believe that private long-term care insurance will increasingly become a revenue source in the future, although it is currently small.Our primary source of community revenue comes from residents’ private resources; all other service revenue sources constituted approximately 11.3% of our total community revenues in 2010. 8 Table of Contents Management Activities We provide management services to independent and related-party owners of assisted living communities.We managed 173 communities as of December 31, 2010and 36 communities as of December 31, 2009.Of the 173 managed communities, 163 are owned by joint ventures in which we have an interest, five are owned by third parties, and five are owned by Columbia Pacific.Some of our management agreements provide for a flat monthly rate, are based on the number of resident days, or provide fees ranging from 5.0% to 10.0% of gross operating revenues, some with mandatory minimum thresholds.Our total management fees, inclusive of all management agreements, as a percentage of total managed community revenue was 4.9% for both 2010 and 2009.Terms of our management agreements range from two to five years and may be renewed or renegotiated at the expiration of the term.However, our management agreements with the SunwestJV and our joint venture with Blackstone Real Property Group (“Blackstone JV”), representing a combined total of 162 managed communities as of December 31, 2010, are automatically renewed on 30-day successive periods after the end of the initial term. In the three years ended December 31, 2010, we have increased the number of our managed communities from 33 to 173 primarily as a result of our participation in the SunwestJV, which increased the number of our managed communities by 139.The Sunwest JV contributed $6.3 million to our management fees for 2010, representing the activity from the August 5, 2010 closing date to December 31, 2010.Total management fees were approximately $11.9 million for 2010, $5.7 million for 2009, and $5.0 million for 2008. Communities As of December 31, 2010, we operated 479 senior living communities, consisting of approximately 42,700 units with a capacity for approximately 49,700 residents.Our communities are located in 42 states.As of December 31, 2010, we offer memory care in 294 communities, independent living in 81 communities, and skilled nursing in 24 communities. Marketing and Referral Relationships Our operating strategy is designed to integrate our senior living communities into the continuum of healthcare services offered in the geographic markets in which we operate.One objective of this strategy is to enable residents who require additional healthcare services to benefit from our relationships with local hospitals, physicians, home healthcare agencies, and skilled nursing facilities in order to obtain the most appropriate level of care.Thus, we seek to establish relationships with local hospitals, through joint marketing efforts where appropriate, home healthcare agencies, alliances with visiting nurses associations and, on a more limited basis, priority transfer agreements with local, high quality skilled nursing facilities.In addition to benefiting residents, the implementation of this operating strategy has strengthened and expanded our network of referral sources. As part of our Safely Somewhere initiative, we offer free home visits to seniors.The objective of this program is to determine and work with potential residents, their families and physicians on an outcome that will meet their needs.Our home visit services include social visits, safety checks and evaluations to identify home and care needs.We offer post hospital or nursing facility discharge follow-up and coordination with families and referral sources.We believe that by working with them to resolution, potential residents are more willing to view Emeritus as an option while also improving our community network. Quality Assurance We have an ongoing quality assurance process that occurs in each of our communities.Our program is designed to achieve resident and family member satisfaction with the care and services we provide.We perform quality assurance audits of care and operational systems on an ongoing basis using the Comprehensive Process Review (“CPR”) auditing tool.The quality and risk management team developed the CPR audit tool in collaboration with other departments at the community, regional, and divisional levels.We review and evaluate all areas of community operations and care systems using this comprehensive process.The audit includes an inspection of the community that evaluates three major areas: quality of care, quality of life, and community practices and behavior.Other continuous quality improvement measures include our customer satisfaction and employee satisfaction surveys and feedback from residents and family members on a regular basis to monitor their perception of the quality of services provided to residents through our Ethics First compliance program. 9 Table of Contents Our communities have established ongoing resident and/or family meetings through care conferences and/or family night meetings.We obtain feedback, recommendations, and suggestions to improve overall quality performance of the community from the residents, responsible parties, and staff.The CPR, Ethics First compliance program, resident care conferences, and family night meetings are significant components of our continuous quality improvement program.We use these processes to benchmark our ongoing efforts to improve quality, enhance customer satisfaction, and minimize risk exposure. Administration We employ an integrated structure of management, financial systems, and controls to maximize operating efficiency and contain costs.In addition, we have developed the internal procedures, policies, and standards we believe are necessary for effective operation and management of our communities.We have recruited seasoned key employees with years of experience in the senior living services field and believe we have assembled the administrative, operational, and financial personnel who will enable us to continue to manage our operating strategies effectively. Our operating group currently consists of eight divisions.Our management approach is the same across all divisions.An operational vice president heads each division in a collaborative team system that includes a vice president of sales and marketing and a vice president of quality service and risk management.Each divisional team oversees several operating regions headed by a regional director of operations, who provides management support services for each of the communities in his/her respective region, along with the respective regional director of quality service and risk management and regional director of sales and marketing.An on-site executive director supervises day-to-day community operations, and in certain jurisdictions, must satisfy various licensing requirements.We provide management support services to each of our communities, including operating systems and standards, recruiting, training, and financial and accounting services.Our automated resident assessment system helps to ensure that our communities maintain a quality standard of care, meet state compliance requirements, and capture charges associated with services provided in a flexible and customizable manner. We have centralized finance and other operational support functions at our executive offices in Seattle, Washington, in order to allow community-based personnel to focus on resident care.At our executive offices, we establish policies and procedures that we disseminate to the entire Company, oversee our financial and marketing functions, manage our acquisition and development activities, and determine our overall strategic direction. We use a combination of centralized and decentralized accounting and computer systems that link each community with our executive offices.Through these systems, we are able to monitor occupancy rates and operating costs and distribute financial and operating information to appropriate levels of management in a cost efficient manner.We believe that our data systems are adequate for current operating needs and provide the flexibility to meet the requirements of our operations.In 2009, we completed the implementation of a new financial and accounting software platform, which positions us for future growth and has enabled us to respond quickly and cost effectively to changes to our business arising from mergers and acquisitions, regulatory and compliance issues, and changes in financial reporting requirements.We use high quality hardware and operating systems from current and proven technologies to support our technology infrastructure. Competition The number of assisted living communities continues to grow in the United States, although the number of assisted living units is not growing as rapidly as the growth of the senior population.During recent years, new construction has been significantly constrained due, in part, to a lack of available financing.We believe that quality of service, reputation, community location, physical appearance, and price will continue to be significant competitive factors. The assisted living industry is highly competitive and also fragmented.Our competition comes from local, regional, and national assisted living companies that operate, manage, and develop residences within the geographic areas in which we operate, as well as retirement housing communities, home healthcare agencies, not-for-profit or charitable operators and, to a lesser extent, skilled nursing facilities and convalescent centers.In general, regulatory and other barriers to competitive entry in the assisted living industry are not substantial, except in the skilled nursing segment.Although new construction of assisted living communities has declined in recent years, we have experienced and expect to continue to experience competition in our efforts to acquire and operate assisted living communities.Some of our present and potential competitors have, or may obtain, greater financial resources than we have and 10 Table of Contents may have a lower cost of capital.Consequently, we may encounter competition that could limit our ability to attract residents or expand our business, which could have a material adverse effect on our financial position, results of operations or cash flows.Our publicly traded competitors include Brookdale Senior Living, Inc., Sunrise Senior Living, Inc., Five Star Quality Care, Inc., Capital Senior Living Corporation, and Assisted Living Concepts, Inc. Government Regulation Federal, state, and local authorities heavily regulate the healthcare industry.Regulations change frequently, and sometimes require us to make changes in our operations.We cannot predict to what extent legislative or regulatory initiatives will be enacted or adopted or what effect any initiative would have on our business and operating results.Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues and expenses.Our communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, federal, state, and local officials increasingly are focusing their efforts on enforcement of these laws. As of December 31, 2010, our Operated Portfolio consisted of 479 communities in 42 states. Each of these states has its own business licensure requirements and, depending on the type of assisted living or related service we provide in each of our communities, additional licensure requirements and, in some cases, a Certificate of Need. In accordance with these requirements, we have complied with each state’s legal requirements during the years ended December 31, 2010, 2009, and 2008, respectively.Our Operated Portfolio may also be subject to state and/or local building, zoning, fire, and food service codes and must be in compliance with these local codes before licensing or certification may be granted.Assisted living communities are subject to periodic surveys or inspections by governmental authorities to assess and assure compliance with regulatory requirements.Such unannounced surveys occur annually or biannually, or may occur following a state’s receipt of a complaint about the community.As a result of any such inspection, authorities may allege that the senior living community has not complied with all applicable regulatory requirements.Typically, assisted living communities then have the opportunity to correct alleged deficiencies by implementing a plan of correction, but the reviewing agency typically has the authority to take further action against a licensed or certified facility.Authorities may enforce compliance through imposition of fines, imposition of a provisional or conditional license, suspension or revocation of a license, suspension or denial of admissions, loss of certification as a provider under federal health care programs, or imposition of other sanctions.From time to time, in the ordinary course of business, we receive deficiency reports from state regulatory bodies resulting from such inspections or surveys. We are also subject to certain federal and state laws that regulate financial arrangements by health care providers, such as the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Federal Anti-Kickback Law and the False Claims Act.The Federal Anti-Kickback Law makes it unlawful for any person to offer or pay (or to solicit or receive) any remuneration directly or indirectly, overtly or covertly, in cash or in kind for referring or recommending for purchase any item or service which is eligible for payment under the Medicare or Medicaid programs.Authorities have interpreted this statute very broadly to apply to many practices and relationships between health care providers and sources of patient referral.If an entity were to violate the Anti-Kickback Law, it may face criminal penalties and civil sanctions, including fines and possible exclusion from government programs such as Medicare and Medicaid.In addition, with respect to our participation in federal health care reimbursement programs, the government or private individuals acting on behalf of the government may bring an action under the False Claims Act alleging that a health care provider has defrauded the government and seek treble damages for false claims and the payment of additional monetary civil penalties.The False Claims Act allows a private individual with knowledge of fraud to bring a claim on behalf of the federal government and earn a percentage of the federal government’s recovery.Many states have enacted similar anti-kickback and false claims laws that may have a broad impact on providers and their payor sources.We are also subject to federal and state laws designed to protect the confidentiality of patient health information.The U.S. Department of Health and Human Services has issued rules pursuant to HIPAA relating to the privacy of such information.In addition, many states have confidentiality laws, which in some cases may exceed the federal standard.We have adopted procedures for the proper use and disclosure of residents’ health information in compliance with the relevant state and federal laws, including HIPAA.Although these requirements affect the manner in which we handle health data and communicate with payors at communities, the cost of compliance does not have a material adverse effect on our financial condition, results of operations, or cash flows.The federal and state laws governing assisted living are various and complex.While we endeavor to comply with all laws that regulate the licensure and operation of our communities, it is difficult to predict how our business could be affected if it were subject to an action alleging such violations. 11 Table of Contents Environmental Matters Under various federal, state, and local environmental laws, a current or previous owner or operator of real property, such as Emeritus, may be held liable in certain circumstances for the costs of investigation, removal, or remediation of certain hazardous or toxic substances, including, among others, petroleum and materials containing asbestos, that could be located on, in, at, or under a property, regardless of how such materials came to be located there.Additionally, such an owner or operator of real property may incur costs relating to the release of hazardous or toxic substances, including government fines, payments for personal injuries or damage to adjacent property.The cost of any required investigation, remediation, removal, mitigation, compliance, fines, or payments for personal or property damages could, therefore, exceed the property’s value and/or our assets’ value.In addition, the presence of such substances, or the failure to properly dispose of or remediate the damage caused by such substances, may adversely affect our ability to sell such property, to attract additional residents and retain existing residents, to borrow using such property as collateral, or to develop or redevelop such property.In addition, such laws impose liability for investigation, remediation, removal, and mitigation costs on persons who disposed of or arranged for the disposal of hazardous substances at third-party sites.Such laws and regulations often impose liability without regard to whether the owner or operator knew of, or was responsible for, the presence, release or disposal of such substances without regard to whether such release or disposal was in compliance with law at the time it occurred.Moreover, the imposition of such liability could be joint and several, which means we could be required to pay for the cost of cleaning up contamination caused by others who have become insolvent or otherwise judgment proof. We do not believe that we have incurred any such liabilities that would have a material adverse effect on our financial condition, results of operations, or cash flows. Our operations are subject to regulation under various federal, state, and local environmental laws, including those relating to: the handling, storage, transportation, treatment, and disposal of medical waste products generated at our communities; identification and warning of the presence of asbestos-containing materials in buildings, as well as removal of such materials; the presence of other substances in the indoor environment; and protection of the environment and natural resources in connection with development or construction of our communities. Some of our communities generate infectious or other hazardous medical waste due to the illness or physical condition of the residents, including, for example, blood-soaked bandages, swabs, and other medical waste products, and incontinence products of those residents diagnosed with an infectious disease.The management of infectious medical waste, including its handling, storage, transportation, treatment, and disposal, is subject to regulation under various federal, state, and local environmental laws.These environmental laws set forth the management requirements for such waste, as well as related permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with environmental laws could adversely affect our business operations, financial condition, or results of operations. Federal regulations require building owners and those exercising control over a building’s management to identify and warn, via signs and labels, their employees and certain other employers operating in the building of potential hazards posed by workplace exposure to installed asbestos-containing materials and potential asbestos-containing materials (together, “asbestos materials”) in their buildings.The regulations also set forth employee training, record-keeping requirements, and sampling protocols pertaining to asbestos materials.Significant fines can be assessed for violation of these regulations.Building owners and those exercising control over a building’s management may be subject to an increased risk of personal injury lawsuits by workers and others exposed to asbestos materials.The regulations may affect the value of a building containing asbestos materials in which we have invested.Federal, state, and local laws and regulations also govern the removal, encapsulation, disturbance, handling and/or disposal of asbestos materials when such materials are in poor condition or in the event of construction, remodeling, renovation, or demolition of a building.Such laws may impose liability for improper handling or a release to the environment of asbestos materials and may provide for fines to, and for third parties to seek recovery from, owners or operators of real properties for personal injury or improper work exposure associated with these materials. 12 Table of Contents The presence of mold, lead-based paint, contaminants in drinking water, radon and/or other substances at any of the communities we own or may acquire may lead to the incurrence of costs for remediation, mitigation, or the implementation of an operations and maintenance plan, or present a risk that third parties will seek recovery from the owners, operators, or tenants of such properties for personal injury or property damage.In some circumstances, areas affected by mold may be unusable for periods of time for repairs, and even after successful remediation, the known prior presence of extensive mold could adversely affect the ability of a community to retain or attract residents and could adversely affect a community’s market value. We believe that we are in compliance with applicable environmental laws. Employees As of December 31, 2010, Emeritus had approximately 29,300 employees, including approximately 20,000 full-time employees.We employed approximately 600 full-time employees in our executive offices and regional offices.Of our approximately 29,300 total employees, approximately 8,400 work at our managed communities.On September 25, 2009, a majority of employees at one community voted to be represented by a labor union. We believe and we have alleged that the labor union engaged in objectionable conduct affecting the results of the election and the election results should be set aside. This matter is currently pending before the National Labor Relations Board and the outcome of the election remains uncertain. As of December 31, 2010, we are unaware if a labor union was representing any of our other employees or if any employees were attempting to organize a labor union.We believe our relationship with our employees is satisfactory. Although we believe that we are able to employ sufficiently skilled personnel to staff the communities we operate or manage, a shortage of skilled personnel, particularly in nursing, in any of the geographic areas in which we operate could adversely affect our ability to recruit and retain qualified employees and to control our results of operations. 13 Table of Contents Available Information Our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form 8-K, and amendments thereto, filed with the Securities and Exchange Commission (“SEC”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations thereunder are made available free of charge on our web site (www.emeritus.com) as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. The information contained on our web site is not being incorporated herein.These reports may also be obtained at the SEC’s Public Reference Room at treet, NE, Washington, D.C., 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.The SEC also maintains a web site at www.sec.gov that contains reports, proxy statements and other information regarding SEC registrants, including Emeritus. We have posted our Corporate Governance Guidelines, Code of Conduct, Code of Ethics and the charters of our Audit, Compensation, and Nominating and Corporate Governance Committees on our web site. ITEM 1A.RISK FACTORS Our financial condition, results of operations, and cash flows are subject to many risks, including, but not limited to, those set forth below: Emeritus has incurred losses since it began doing business, except for 2005, and may continue to incur losses for the foreseeable future.Emeritus organized and began operations in July 1993 and has operated at a loss since it began doing business, except for 2005.For December 31, 2010, 2009, and 2008, we recorded losses of $57.0 million, $53.9 million, and $104.8 million, respectively.We believe that the historically aggressive growth of our Consolidated Portfolio through acquisitions and developments and related financing activities, as well as our inability (along with most of the assisted living industry) to significantly increase occupancy rates at our communities, were among the causes of these losses.To date, at many of our communities, we have generally been able to stabilize occupancy and rate structures to levels that have resulted in positive cash flows from operating activities but not overall Company earnings.Our ongoing results of operations may not become profitable in line with our current expectations or may not become profitable at all. If the Company cannot generate sufficient cash flows to cover required interest, principal, and lease payments, it risks defaults on its debt agreements and leases.As of December 31, 2010, we had total debt, including interest, of $1.9 billion, with minimum annual payments of $161.3 million due in 2011 and had both long-term operating and capital lease commitments requiring minimum annual payments of $166.0 million in 2011.In addition, we will have approximately $51.3 million and $210.6 million in final payments of principal on long-term debt maturing in 2011 and 2012, respectively.If the Company is unable to generate sufficient cash flows to make such payments as required and we are unable to renegotiate payments or obtain additional equity or debt financing, a lender could foreclose on the communities secured by the respective indebtedness or, in the case of a lease, could terminate our lease, resulting in loss of income and asset value.In some cases, our indebtedness is secured by a particular community and a pledge of our interests in a subsidiary entity that owns that community.In the event of a default, a lender could avoid judicial procedures required to foreclose on real property by foreclosing on our pledge instead, thus accelerating the foreclosure of that community.Furthermore, because of cross-default and cross-collateralization provisions in certain of our mortgage and lease agreements, if we default on one of our payment obligations, we could adversely affect a significant number of our communities. Because the Company is highly leveraged, we may not be able to respond to changing business and economic conditions or continue with selected acquisitions.A substantial portion of our future cash flows will be designated to debt service and lease payments.In the past, we have occasionally been dependent on third-party financing and disposition of assets to fund these obligations in full and we may be required to do so in the future.In addition, we are periodically required to refinance these obligations as they mature.As of December 31, 2010, our total debt, including interest, was $1.9 billion, and our payment obligations, including interest, under long-term operating and capital leases were $2.1 billion.These circumstances could reduce our flexibility and ability to respond to our business needs, including changing business and financial conditions such as increasing interest rates and opportunities to expand our business through selected acquisitions. 14 Table of Contents We may be unable to increase or stabilize our occupancy rates at levels that would result in positive earnings.In previous years, we have been unable to increase our occupancy to levels that would result in net income on a sustained basis.Our historical losses have resulted, in part, from occupancy levels that were lower than anticipated when we acquired or developed our communities.While our occupancy levels have increased during 2010, 2009, and each year from 2004 through 2007, during the three years prior to that and in 2008, occupancy levels declined, excluding the effects of acquired communities.Our occupancy levels may not increase in the future and may never reach levels necessary to achieve net income. We may not find additional funding through public or private financing on acceptable terms.We may not find adequate equity, debt, or sale-leaseback financing when we need it or on terms acceptable to us.This could affect our ability to finance our operations or refinance our communities to avoid the consequences of default and foreclosure under our existing financing as described elsewhere.In addition, if we raise additional funds by issuing equity securities, our shareholders may experience dilution in their investment. If we fail to comply with financial covenants contained in our debt instruments, our lenders may accelerate the repayment of the related debt.From time to time, we have failed to comply with certain covenants in our financing and lease agreements relating generally to matters such as cash flow, debt, and lease coverage ratios, and certain other performance standards.In the future, we may be unable to comply with these or other covenants.If we fail to comply with any of these requirements and are not able to obtain waivers, our lenders could accelerate the repayment of the related indebtedness so that it becomes due and payable prior to its stated due date, and/or the lessors could terminate lease agreements.We may be unable to repay or refinance this debt if it becomes due. We self-insure many of our liabilities.In recent years, participants in the long-term care industry have experienced an increasing number of lawsuits alleging negligence, malpractice, or other related legal theories.Many of these suits involve large claims and significant legal costs.We expect that we will occasionally face such suits because of the nature of our business.For 245 of the 306 communities in our Consolidated Portfolio, we are self-insured and, as such, are responsible for the full loss of any professional liability claims.We also carry conventional commercial general liability insurance.Claims against us, regardless of their merit or eventual outcome, may also undermine our ability to attract residents or expand our business and would require management to devote time to matters unrelated to the operation of our business.Except on a very limited basis, we currently do not carry professional liability insurance and, although we review our liability insurance annually, we may not be able to obtain third-party liability insurance coverage in the future or, if available, on acceptable terms. We face risks associated with selective acquisitions.We intend to continue to seek selective acquisition opportunities.However, we may not succeed in identifying any future acquisition opportunities or completing any identified acquisitions.The acquisition of communities presents a number of risks.Existing communities available for acquisition may frequently serve or target different market segments than those we presently serve.It may be necessary in these cases to reposition and renovate acquired communities or turn over the existing resident population to achieve a resident care level and income profile that is consistent with our objectives.In the past, these obstacles have delayed the achievement of acceptable occupancy levels and increased operating and capital expenditures.As a consequence, we currently plan to target assisted living communities with established operations, which could reduce the number of acquisitions we can complete and increase the expected cost.Even in these acquisitions, however, we may need to make staff and operating management personnel changes to successfully integrate acquired communities into our existing operations.We may not succeed in repositioning acquired communities or in effecting any necessary operational or structural changes and improvements on a timely basis.We also may face unforeseen liabilities attributable to the prior operator of the acquired communities, against whom we may have little or no recourse. If the Company is unable to refinance its debt that is scheduled to come due in 2011 and 2012 on reasonable terms, it may have an adverse effect on the Company and the market price of our common stock.The Company has final payments of principal on long-term debt of approximately $51.3 million maturing in 2011 and $210.6 million maturing in 2012.If the Company is not able to generate sufficient cash flows to make the required payments or refinance this debt on reasonable terms, it may have a material adverse effect on the market value of our common stock and other adverse effects on our business, financial condition, results of operations, and cash flows. We expect competition in our industry to increase, which could cause our occupancy rates and resident fees to decline.The senior living industry is highly competitive, and given the relatively low barriers to entry and 15 Table of Contents continuing healthcare cost containment pressures, we expect that our industry will become increasingly competitive in the future.It is possible that market saturation in some locales could have an adverse effect on our communities and their ability to reach and maintain stabilized occupancy levels.Moreover, the senior housing services industry has been subject to pressures that have resulted in the consolidation of many small, local operations into larger regional and national multi-facility operations.We compete with other companies providing assisted living services as well as numerous other companies providing similar service and care alternatives, such as home healthcare agencies, independent living facilities, retirement communities, and skilled nursing facilities.We expect that competition from new market entrants will increase as senior living residences achieve increased market awareness and more states decide to include assisted living services in their Medicaid programs.Some of these competitors may have substantially greater financial resources than we do.Increased competition may limit our ability to attract or retain residents or maintain our existing rate structures.This could lead to lower occupancy rates or lower rate structures in our communities. If development of new senior living facilities outpaces demand, we may experience decreased occupancy, depressed margins, and diminished operating results.In the future, some senior living markets in which we operate could become overbuilt.The barriers to entry in the senior living industry are low.Consequently, the development of new senior living facilities could outpace demand.Overbuilding in the markets in which we operate could thus cause the Company to experience decreased occupancy and depressed margins and could otherwise adversely affect our results of operations. Market forces could undermine our efforts to attract seniors with sufficient resources.We rely on the ability of our residents to pay our fees from their own or family financial resources.We believe that only seniors with income or assets meeting or exceeding the comparable median in the region where our senior living communities are located can afford our fees.The economic recession, the depressed housing market, inflation, or other circumstances may undermine the ability of seniors to pay for our services.If we encounter difficulty in attracting seniors with adequate resources to pay for our services, our occupancy rates may decline or we may be forced to lower our rental rates. Our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents.We compete with other providers of assisted living services and long-term care in attracting and retaining qualified and skilled personnel.We depend on our ability to attract and retain management personnel responsible for the day-to-day operations of each of our communities.If we are unable to attract or retain qualified community management personnel, our results of operations may suffer.In addition, possible shortages of nurses or trained personnel may require us to enhance our wage and benefits packages to compete in the hiring and retention of personnel.We also depend on the available labor pool of semi-skilled and unskilled employees in each of the markets in which we operate.From time to time we are the subject of union organizing activity that, if successful, could impact our labor costs.As a result of these and other factors, our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents. Some of our communities generate infectious medical waste due to the illness or physical condition of the residents.The management of infectious medical waste, including handling, storage, transportation, treatment, and disposal, is subject to regulation under various laws, including federal and state environmental laws.These environmental laws set forth the management requirements, as well as permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with these environmental laws could adversely affect our business and financial condition.While we are not aware of any non-compliance with environmental laws related to infectious medical waste at any of our communities, these environmental laws are amended from time to time and we cannot predict when and to what extent liability may arise.In addition, because these environmental laws vary from state to state, expansion of our operations to states where we do not currently operate may subject us to additional restrictions on the manner in which we operate our communities. The Chairman of our board of directors, Daniel R. Baty, has personal interests that may conflict with ours.Mr.Baty has engaged in a number of transactions with us, each of which has been approved by a committee of our independent directors.For example, Mr.Baty is the principal owner of Columbia Pacific, a private company 16 Table of Contents engaged in the development and operation of senior living communities and hospitals in India and other parts of Asia.Columbia Pacific and affiliated partnerships also own assisted living communities, memory care facilities, and independent living facilities in the United States, some of which we manage under various management agreements.These financial interests and management and financing responsibilities of Mr.Baty with respect to Columbia Pacific and their affiliated partnerships could present conflicts of interest with us, including potential competition for residents in markets where both companies operate and competing demands for the time and efforts of Mr.Baty. On January15, 2010, the Company and affiliates of Blackstone and Columbia Pacific entered into the SunwestJV to acquire a portfolio of communities previously operated by Sunwest.The SunwestJV closed on the acquisition of 144 Properties in 2010 for an aggregate unadjusted purchase price of approximately $1.3 billion, and the consideration included (i) approximately $279.0 million in a combination of cash and membership interests in the SunwestJV and (ii) the assumption by the SunwestJV of secured debt and other liabilities of approximately $979.0 million.For additional information regarding the acquisition of the Properties by the SunwestJV, see Notes to Consolidated Financial Statements—Note 2. Investments in Unconsolidated Joint Ventures—Sunwest Joint Venture, in this Form10-K. Mr. Baty’s potentially competitive activities are limited by a shared opportunities agreement between him and the Company.Under the terms of this agreement, Mr. Baty and Columbia Pacific must immediately present to the Company all investment opportunities in senior living communities and ancillary businesses in the United States, Canada and China.We will then have the option to participate in the investment opportunity through an ownership interest or management contract as set forth in the agreement. Mr. Baty financially supports some of our recent transactions and the operations of certain communities that we manage with limited guarantees and through his direct and indirect ownership of such communities; we would be unable to benefit from these transactions and managed communities without this support.As of March 1, 2011, we manage six communities owned by Columbia Pacific.Mr. Baty was also the guarantor of a portion of our obligations under a 24-community lease with an entity in which Mr. Baty has an ownership interest.We acquired these properties in February 2007 in a transaction in which the entity affiliated with Mr. Baty provided the Company with financing in the amount of $18.0 million for two years, which financing was paid off in July 2007.In 2004, Mr. Baty personally guaranteed $3.0 million of our obligations under a long-term lease with Health Care Property Investors, Inc., an independent REIT, which terminated with the purchase of these communities in August 2007.Also in 2004, Mr. Baty guaranteed our obligations under a long-term lease relating to 20 communities.As part of this arrangement, which, as of March 1, 2011, continues to be in effect for 12 of the communities (the “Cash Flow Sharing Communities”), he shares in 50.0% of the positive cash flow (as defined) and is responsible for 50.0% of the cash deficiency for these communities.In 2008, we entered into a 50-50 joint venture with Mr. Baty to purchase the real estate of eight of the Cash Flow Sharing Communities, into which Mr. Baty contributed approximately $1.2 million in 2010 and $1.1 million in 2009 related to debt refinancings, and $6.8 million in 2008.In 2009, we borrowed $3.2 million from Columbia Pacific to finance the purchases of two communities that we previously managed for Columbia Pacific.We subsequently paid off these loans in January 2011 (see Notes to Consolidated Financial Statements—Note 17. Subsequent Events, in this Form 10-K).We believe that we would have been unable to take advantage of these transactions and management opportunities without Mr. Baty’s individual and financial support.The ongoing administration of these transactions, however, could be adversely affected by these continuing relationships because our interests and those of Mr. Baty may not be congruent at all times.In addition, we cannot guarantee that his support will be available in the future. We may be unable to attract and retain key management personnel.We depend upon, and will continue to depend upon, the services of Mr. Baty and Granger Cobb, our President and Chief Executive Officer.Mr. Baty has financial interests and management responsibilities with respect to Columbia Pacific and its related partnerships that require a considerable amount of Mr. Baty’s time.As a result, he does not devote his full time and efforts to Emeritus.The loss of Mr. Baty’s services, or those of Mr. Cobb, could adversely affect our business and our results of operations.We also may be unable to attract and retain other qualified executive personnel critical to the success of our business. Our costs of compliance with government regulations may significantly increase in the future.Federal, state, and local authorities heavily regulate the healthcare industry.Regulations change frequently, and sometimes require us to make expensive changes in our operations.We cannot predict to what extent legislative or regulatory initiatives 17 Table of Contents will be enacted or adopted or what effect any initiative would have on our business and operating results.Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues, particularly those from governmental sources, and our expenses.These laws and regulatory requirements could affect our ability to expand into new markets and to expand our services and communities in existing markets.In addition, if any of our presently licensed communities operates outside of its licensing authority, it may be subject to financial or other penalties, including closure of the community and/or liability to residents if injury occurs.Our residential communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, our skilled nursing facilities and certain of our senior living communities are subject to extensive federal regulation.Federal, state, and local governments occasionally conduct unannounced investigations, audits, and reviews to determine whether violations of applicable rules and regulations exist.Devoting management and staff time and legal resources to such investigations, as well as any material violation by the Company that is discovered in any such investigation, audit, or review, could strain our resources and affect our results of operations.In addition, regulatory oversight of construction efforts associated with refurbishment could cause us to lose residents and disrupt community operations.While these regulations and licensing requirements often vary significantly from state to state, they typically include: · state and local laws impacting licensure; · consumer protection against deceptive practices; · laws affecting the management of property and equipment, including living accommodations such as room size, number of bathrooms, ventilation, furnishing of resident units, and other physical plant specifications; · laws affecting how we conduct our operations, such as staffing, staff training, personnel education, records management, admission and discharge criteria, documentation and reporting requirements, privacy laws, and fire, health, and safety laws and regulations; · federal and state laws designed to protect Medicare and Medicaid, which mandate and define allowable costs, pricing, billing and claims submission, quality of services, quality of care, food service, resident rights (including abuse and neglect) and responsibilities, and fraud; and · federal and state residents’ rights statutes and regulations; Anti-Kickback and physicians referral (Stark) laws; and safety and health standards set by the Occupational Safety and Health Administration. We may be unable to satisfy all regulations and requirements or to acquire and maintain any required licenses on a cost-effective basis.We have occasionally received notices of regulatory violations, which we have resolved by paying fines or taking other measures such as limiting our business activities at a particular community.Failure to comply with applicable requirements could lead to enforcement action that could materially and adversely affect business and revenues.Loss, suspension, or modification of a license may also cause a default under certain of our leases and/or trigger cross-defaults. The Company is also subject to federal and state regulations regarding government funded public assistance that prohibit certain business practices and relationships.Because we accept residents who receive financial assistance from governmental sources for their senior living services, we are subject to federal and state regulations that prohibit certain business practices and relationships.Failure to comply with these regulations could prevent reimbursement for our healthcare services under Medicaid or similar state reimbursement programs.Our failure to comply with such regulations also could result in substantial financial penalties and/or the suspension or inability to renew our operating licenses.Acceptance of federal or state funds could subject the Company to potential false claims actions or whistleblower claims. Our intention to enter the durable medical equipment and rehabilitation services business would subject the Company to additional federal and state laws and regulations and, if the Company fails to comply with these laws and regulations, could subject the Company to substantial financial and other penalties.We recently announced a pending acquisition of a business that provides rehabilitative care and contract rehabilitation services and Medicare-certified durable medical equipment products to the senior living industry.These services are subject to enhanced federal and state laws and regulations, including those regarding acquisition and maintenance of provider and supplier numbers, services provided, quality of care, provision of medically necessary items and services, and billing and claims submission.Failure to comply with these laws and regulations could subject the Company to substantial financial and other penalties, which could materially and adversely affect our business and revenues. 18 Table of Contents We face possible environmental liabilities at each of our communities.Under various federal, state, and local environmental laws, ordinances, and regulations, a current or previous owner or operator of real property may be held liable for the costs of removal or remediation of certain hazardous or toxic substances, including asbestos-containing materials that could be located on, in, or under our community.These laws and regulations often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of the hazardous or toxic substances.We could face substantial costs of any required remediation or removal of these substances, and our liability typically is not limited under applicable laws and regulations.Our liability could exceed our communities’ value or the value of our assets.We may be unable to sell or rent our communities, or borrow using our communities as collateral, if any of these substances are present or if we fail to remediate them properly.Under these laws and regulations, if we arrange for the disposal of hazardous or toxic substances such as asbestos-containing materials at a disposal site, we also may be liable for the costs of the removal or destruction of the hazardous or toxic substances at the disposal site.In addition to liability for these costs, we could be liable for governmental fines and injuries to persons or properties. In addition to the risks described above, investing in Emeritus common stock involves the following risks: We may experience volatility in the market price of Emeritus common stock due to the lower trading volume and lower public ownership of Emeritus common stock.The market price of our common stock has fluctuated significantly in the past and is likely to continue to be highly volatile.In particular, the volatility of our share price is influenced by lower trading volume and lower public ownership relative to some of our publicly-held competitors, as well as recent turmoil in the stock market.For example, our closing stock price has ranged from $4.88 per share to $24.54 per share between January 2, 2009 and December 31, 2010.Because approximately 40.5% of the outstanding shares were owned by affiliates as of March 1, 2011, our stock is relatively less liquid and, therefore, more susceptible to large price fluctuations than many other companies’ shares. Many factors could cause the market price of our common stock to significantly rise and fall, including: · fluctuations in our results of operations; · changes in our business, operations, or prospects; · changes in the regulatory environment; · sales of Emeritus common stock by affiliates; · the hiring or departure of key personnel; · announcements or activities by our competitors; · proposed acquisitions by us or our competitors; · financial results that fail to meet public market analysts’ expectations and changes in stock market analysts’ recommendations regarding us, other healthcare companies, or the healthcare industry in general; · adverse judgments or settlements obligating us to pay damages; · acts of war, terrorism, or national calamities; · industry, domestic and international market and economic conditions; and · decisions by investors to de-emphasize investment categories, groups, or strategies that include our Company or industry. In addition, the stock market has recently experienced significant price and volume fluctuations.These fluctuations are often unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the market price of Emeritus common stock.When the market price of a company’s stock drops significantly, shareholders may institute securities class action litigation against that company.Any litigation against us could cause us to incur substantial costs, divert our time and attention and other resources, or otherwise harm our business. Insiders have substantial control over the Company and are able to influence corporate matters.We entered into a shareholders’ agreement in connection with the acquisition of Summerville Senior Living, Inc. (“Summerville”), dated March29, 2007, as amended April30, 2010, between us, AP Summerville, LLC, AP Summerville II, LLC, Apollo Real Estate Investment FundIII, L.P., and Apollo Real Estate Investment FundIV, L.P. (collectively, the “Apollo shareholders”), Saratoga Partners IV, L.P., Saratoga Coinvestment IV, LLC, and Saratoga Management Company LLC (collectively, the “Saratoga shareholders”), and Mr.Baty and certain of his affiliates (collectively, the “Baty shareholders”).Under the terms of this shareholders’ agreement, a representative of each of the Baty shareholders, the Saratoga shareholders and the Apollo shareholders has been elected or appointed to our board of 19 Table of Contents directors.However, on September16, 2010, Messrs.Charles P. Durkin,Jr. and David Niemiec, who represented the Saratoga shareholders, resigned from our board of directors.The resignation of Mr.Durkin from our board of directors created a vacancy for the representative designated by the Saratoga shareholders.While the Saratoga shareholders have elected to not designate a new board representative, they have not permanently waived their right to designate a representative under the amended shareholders’ agreement.Our directors and executive officers and their affiliates, including the Baty shareholders, the Apollo shareholders, and the Saratoga shareholders and their affiliates owned, in the aggregate, approximately 40.5% of our outstanding common stock as of March 1, 2011. As a result, these shareholders are able to exercise significant influence over all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our Company or its assets.This concentration of ownership could limit a shareholder’s ability to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control over us. Future sales of shares by existing shareholders could cause our stock price to decline.As of March 1, 2011, the Company has outstanding approximately 44,205,718 shares of common stock, of which our executive officers and directors, affiliates controlled by them, and other affiliates of ours beneficially own 17,911,805 shares. The shares received by the Apollo shareholders in the Summerville acquisition were eligible for sale in the public market beginning September 1, 2008, subject to volume limitations under Rule 144 under the Securities Act of 1933, as amended.However, pursuant to a registration rights agreement entered into on March 29, 2007, as amended on March 31, 2010, with the Apollo shareholders, the Baty shareholders, the Saratoga shareholders, and Mr. Cobb, we agreed to register shares of common stock beneficially owned by certain of the Apollo shareholders and Saratoga shareholders under certain circumstances.In particular, we filed a shelf registration statement, which was declared effective by the SEC on January 16, 2008, to permit public resale of 4,859,008 shares beneficially owned by Apollo shareholders and 1,800,000 shares beneficially owned by certain Saratoga shareholders.Pursuant to this registration statement, these shareholders will be able to publicly resell the identified Emeritus shares without restriction.Moreover, if one or more parties to the registration rights agreement exercise their rights with respect to the shares they own, additional shares may become eligible for public resale without restriction. As of December 31, 2010, options for a total of 3,954,793 shares of common stock were outstanding under our equity incentive plans, of which a total of 1,739,553 shares were then exercisable.Of the shares exercisable, 783,760 shares were exercisable at a price in excess of our stock trading price as of December 31, 2010.All of the shares issuable on exercise of such vested options are eligible for sale in the public market.If our executive officers, directors, or significant shareholders sell, or indicate an intention to sell, substantial amounts of Emeritus common stock in the public market, the trading price of our stock could decline. In addition, we may issue equity securities in the future, including securities that are convertible into or exchangeable for, or that represent the right to receive, common stock.Sales of a substantial number of shares of our common stock or other equity securities, including sales of shares in connection with any future acquisitions, could be substantially dilutive to our shareholders.These sales may have a harmful effect on prevailing market prices for our common stock and our ability to raise additional capital in the financial markets at a time and price favorable to us.Moreover, to the extent that we issue restricted stock units, stock appreciation rights, options, or warrants to purchase our common stock in the future and those stock appreciation rights, options, or warrants are exercised or as the restricted stock units vest, our shareholders may experience further dilution.Holders of our shares of common stock have no preemptive rights that entitle holders to purchase a pro rata share of any offering of shares of any class or series and, therefore, such sales or offerings could result in increased dilution to our shareholders.Our certificate of incorporation provides that we have authority to issue 100,000,000shares of common stock and 20,000,000shares of preferred stock.As of December 31, 2010, 44,193,818 shares of common stock and no shares of preferred or other capital stock were issued and outstanding. If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline.The trading market for our common stock may depend in part on any research reports that securities or industry analysts publish about the Company or our business.We currently have limited research coverage by securities and industry analysts.Lack of research coverage could negatively impact the market for our stock.In the event additional securities or industry analysts do initiate coverage of our Company and one or more of these analysts downgrade our common stock or publish inaccurate or unfavorable research about our business, our common stock price would likely decline. 20 Table of Contents We do not anticipate paying any cash dividends in the foreseeable future.We have never declared or paid any dividends on our common stock.We expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our results of operations, financial condition, capital expenditure plans and other obligations and circumstances, and will be at the sole discretion of our board of directors.Some of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. Our issuance of preferred stock could adversely affect holders of our common stock.Our board of directors is authorized to issue series of preferred stock without any action on the part of our holders of common stock.Our board of directors also has the power, without shareholder approval, to set the terms of any such series of preferred stock that may be issued, including voting rights, dividend rights, preferences over our common stock with respect to dividends, or if we liquidate, dissolve, or wind up our business, and other terms.If we issue preferred stock in the future that has preference over our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, or if we issue preferred stock with voting rights that dilute the voting power of our common stock, the rights of holders of our common stock, or the price of our common stock could be adversely affected. Antitakeover provisions of Washington law, our restated articles of incorporation and our restated bylaws may prevent or delay an acquisition of us that shareholders may consider favorable or may prevent or delay attempts to replace or remove our board of directors.Our restated articles of incorporation and restated bylaws contain provisions, such as the right of our directors to issue preferred stock from time to time with voting, economic, and other rights superior to those of our common stock without the consent of our shareholders, and prohibitions on cumulative voting in the election of directors, all of which could make it more difficult for a third party to acquire us without the consent of our board of directors.In addition, our restated articles of incorporation provide for our board of directors to be divided into three classes serving staggered terms of three years each, permit removal of directors only for cause by the holders of not less than two-thirds of the shares entitled to elect the director whose removal is sought, and require two-thirds shareholder approval of certain matters, including business combination transactions not approved by our incumbent board of directors and the amendment of our restated bylaws.Furthermore, our restated bylaws require advance notice of shareholder proposals and nominations and impose restrictions on the persons who may call special shareholder meetings.In addition, Chapter23B.19 of the Washington Business Corporation Act prohibits certain business combinations between us and certain significant shareholders unless certain conditions are met.These provisions may have the effect of delaying or preventing a change of control of our Company even if this change of control would benefit our shareholders. ITEM 1B.UNRESOLVED SEC STAFF COMMENTS None. 21 Table of Contents ITEM 2.PROPERTIES Communities We operate 479 senior living communities in 42 states, most of which consist of one-story to three-story buildings and include common dining and social areas.Frequently, a community provides multiple types of service.Of the 479 communities we operate, 294 offer memory care services, 81 offer some independent living services, and 24 offer skilled nursing services.The table below summarizes information regarding our Operated Portfolio as of December 31, 2010. Number of Communities States Communities Units Beds Own Lease Manage Arizona 19 6 4 9 Arkansas 5 4 1 – California 59 12 37 10 Colorado 8 1 3 4 Connecticut 6 – 4 2 Delaware 2 1 1 – Florida 46 24 17 5 Georgia 20 1 1 18 Idaho 5 5 – – Illinois 8 4 4 – Indiana 6 3 3 – Iowa 3 2 – 1 Kansas 4 2 1 1 Kentucky 4 1 1 2 Louisiana 5 4 1 – Maryland 7 1 5 1 Massachusetts 11 4 7 – Michigan 2 1 1 – Minnesota 2 – – 2 Mississippi 7 5 1 1 Missouri 2 – 1 1 Montana 4 1 1 2 Nebraska 5 – – 5 Nevada 5 1 1 3 New Jersey 10 2 5 3 New Mexico 4 – – 4 New York 14 11 – 3 North Carolina 8 5 1 2 North Dakota 1 85 85 – – 1 Ohio 16 3 11 2 Oklahoma 7 – 2 5 Oregon 35 1 – 34 Pennsylvania 6 5 – 1 South Carolina 15 3 4 8 Tennessee 11 1 4 6 Texas 55 36 6 13 Utah 4 – 2 2 Virginia 12 4 6 2 Washington 27 10 5 12 West Virginia 3 1 – 2 Wisconsin 4 – – 4 Wyoming 2 – – 2 22 Table of Contents Executive Offices Our executive offices are located in Seattle, Washington, where we lease approximately 77,000 square feet of space.Our lease agreement has a term of 15 years, expiring in September 2025. ITEM 3.LEGAL PROCEEDINGS From time to time, the Company is subject to lawsuits and other matters in the normal course of business, including claims related to general and professional liability.We record accruals for these claims based upon actuarial and/or estimated exposure, taking into account self-insured retention or deductibles, as applicable.While we cannot predict the results with certainty, we do not believe that any liability from any such lawsuits or other matters will have a material effect on our financial position, results of operations, or liquidity. ITEM 4.RESERVED 23 Table of Contents PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is traded on the New York Stock Exchange (the “NYSE”) under the symbol “ESC.”The following table sets forth for the periods indicated the high and low closing prices for Emeritus common stock as reported on the NYSE. High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter As of March 1, 2011, we had 97 holders of record of Emeritus common stock, although there is a much larger number of beneficial owners. Stock Offering In November 2010, we sold 5,575,000 shares of Emeritus common stock in a public offering, of which the Company sold 4,575,000 shares and certain shareholders sold 1,000,000 shares.We received net proceeds of $80.3 million after issuance costs.With the proceeds, we paid off two loans totaling $14.0 million, as required in the relevant loan agreements, and the remaining cash will be used for acquisitions and other corporate purposes.We received no cash from the sale of shares by the selling shareholders. We have never declared or paid any dividends on our common stock, and we currently expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our financial condition, results of operations, capital expenditure plans, and other obligations and will be at the sole discretion of our board of directors.Certain of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on Emeritus common stock in the foreseeable future. Stock Performance Graph The following graph compares the cumulative five-year total return provided to shareholders on shares of Emeritus common stock relative to the cumulative total returns of the S&P 500 Index, S&P Smallcap 600 Index, NYSE Composite Index, and a customized peer group selected by us for the period beginning on December 31, 2005 and ending on December 31, 2010.In making this comparison, an investment of $100 with reinvestment of all dividends is assumed to have been made in our common stock in each index and in the peer group.Stock price performance shown below for our common stock is historical and not necessarily indicative of future price performance. 24 Table of Contents December 31, Emeritus Corporation S&P Smallcap 600 Index S&P 500 Index NYSE Composite Index Peer Group Our peer group consists of Brookdale Senior Living, Inc., Capital Senior Living Corporation, Five Star Quality Care, Inc., Sunrise Senior Living, Inc. and Assisted Living Concepts, Inc.We added Assisted Living Concepts, Inc. to our peer group in 2008. Securities Authorized for Issuance under Equity Compensation Plans The information called for by this Item is contained in the Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters section of this Form10-K. 25 Table of Contents ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheet Data” for or as of each of the years in the five-year period ended December 31, 2010, are derived from the Consolidated Financial Statements of Emeritus Corporation.The Consolidated Balance Sheets as of December 31, 2010 and 2009 and Consolidated Statements of Operations for each of the years in the three-year period ended December 31, 2010, are included in the Exhibits, Financial Statements and Schedules section of this Form10-K. Year Ended December 31, (In thousands, except per share data) Consolidated Statements of Operations Data: Total operating revenues $ Total operating expenses Operating income (loss) from continuing operations ) Net other expense ) Loss from continuing operations before income taxes ) Benefit of (provision for) income taxes ) ) ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Net loss attributable to the noncontrolling interest – – Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) $ ) $ ) Discontinued operations ) $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted Consolidated Operating Data: Communities Emeritus Corporation owns or leases Number of units December 31, (In thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital deficit ) Total assets Long-term debt, less current portion Capital lease and financing obligations, less current portion Total Emeritus Corporation shareholders’ equity (deficit) ) 26 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Emeritus is one of the nation’s largest providers of assisted living and Alzheimer’s/memory care services.As of December 31, 2010, we operated 479 communities in 42 states. Fiscal 2010 in Review The year 2010 was marked by signs of a modest recovery from the United States and global economic recession and turmoil in the financial and housing markets that began in 2008.Despite these challenging economic conditions, we demonstrated the resilient, need-driven nature of our primarily assisted living business by posting positive operating numbers while many senior living industry metrics edged somewhat lower.We continued to execute our business strategy, which is discussed in detail in Business—Business Strategy, in this Form10-K.Our business fundamentals remain consistent, as evidenced by growth in 2010 revenue, revenue per unit, average occupancy rate, and operating income growth in our Same Community Portfolio (as defined below in Same Community Portfolio Analysis). For 2010, we recorded a net loss attributable to our common shareholders of $57.0 million compared to net losses of $53.9 million for 2009 and $104.8 million for 2008.Operating income from continuing operations, which excludes interest, net equity earnings or losses, and other non-operating items, was $59.6 million for 2010 compared to operating income of $48.9 million for 2009 and an operating loss of $919,000 for 2008.Total operating revenues increased to $1.0 billion for 2010 from $898.7 million for 2009 and $772.4 million for 2008. Two of the important factors affecting our financial results are the rates we charge our residents and the occupancy levels we achieve in our communities.We rely primarily on our residents’ ability to pay our rates for services from their own or family resources and expect that we will do so for the foreseeable future.Although care in an assisted living community is typically less expensive than in a skilled nursing facility, we believe that only residents with income or assets meeting or exceeding the regional median can afford to reside in our communities.In this context, we must be sensitive to our residents’ financial circumstances and remain aware that rates and occupancy levels are interrelated. In evaluating the rate component, we utilize the average monthly revenue per occupied unit, computed by dividing the total operating revenue for a particular period by the average number of occupied units for the same period.In evaluating the occupancy component, we generally utilize an average occupancy rate, computed by dividing the average units occupied during a particular period by the average number of units available during the period.We evaluate these and other operating components for our Consolidated and Operated Portfolios. Key annual metrics of our Consolidated Portfolio include: Year Ended December 31, Average monthly revenue per occupied unit $ $ $ Dollar change from previous year $ $ $ Percentage change from previous year % % % Average occupancy rate % % % Percentage point change from previous year 0.2 ppt 0.2 ppt (0.3) ppt Occupancy rate increases from 2009 to 2010 reflect a combination of factors, including local market conditions, competition, changes in required level of care provided to residents, and acquisitions.The occupancy rates increased despite the general economic downturn in recent years.We continue to evaluate the factors of rate and occupancy to find the optimum balance in each community. 27 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Key quarterly metrics of our Consolidated Portfolio include: Three Months Ended December 31, $D % D Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % (0.8) ppt The comparison of our quarterly consolidated metrics were impacted by fourth quarter acquisition activity. Key annual metrics of our Same Community Portfolio include: Year Ended December 31, $D % D Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % 0.5 ppt Key quarterly metrics of our Same Community Portfolio include: Three Months Ended December 31, $D % D Average monthly revenue per occupied unit $ $ $ 89 % Average occupancy rate % % (0.1) ppt We also earn management fee revenues by managing communities for third parties, including joint ventures in which we have an ownership interest.Some of our management agreements provide for a flat monthly rate, are based on the number of resident days, or provide fees ranging from 5.0% to 10.0% of gross operating revenues, some with mandatory minimum thresholds.The majority of our management agreements, 162 of 173, provide for fees of 5.0% of gross revenues collected.Terms of our management agreements range from two to five years and may be renewed or renegotiated at the expiration of the term. During 2010, we entered into the SunwestJV, which acquired 144 communities.As of December 31, 2010, we manage 139 of those communities, which consist of approximately 11,600 units.In the fourth quarter of 2010, we also entered into a lease with HCP, Inc. for a total of 27 senior living communities.Overall, we increased our Consolidated Portfolio during 2010 by 40 communities, representing approximately 4,200 units.Additionally, we increased our Operated Portfolio during 2010 by 177 communities, representing approximately 15,500 units. In November 2010, we sold an aggregate of 4,575,000 shares of Emeritus common stock for net proceeds of $80.3 million after issuance costs.We used part of these proceeds to pay off two loans to one lender in the amount of $14.0 million, as required in the relevant loan agreements, and the remaining cash will be used for acquisitions and other corporate purposes.In addition, during 2010, we refinanced, retired, or extended approximately $85.5 million of other long-term debt obligations that were scheduled to mature during 2011 and 2012. Since Emeritus Corporation’s inception in 1993, we have incurred cumulative operating losses totaling approximately $471.3 million as of December 31, 2010.We believe that these losses have resulted from our early emphasis on expansion, financing costs arising from multiple financing and refinancing transactions related to this expansion, administrative and corporate expenses that we incurred in anticipation of further expansion and increased emphasis on risk management and financial reporting controls, the impact in the early years on many of our leases from capital and financing lease treatments, and occupancy rates remaining lower for longer periods than we 28 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 anticipated.While we have generally realized growth in both our occupancy and average monthly rates, we anticipate continued losses in the near term until such time as our occupancy stabilizes.Our current emphasis is on maximization of cash flows and cost containment as we work toward improvements in occupancy and average rates, selective growth, and changes in our capital structure, such as acquisition of leased properties and refinancing of existing debt. Looking Ahead to 2011 Although there is some evidence that the economic recession has ended, we cannot predict future economic conditions or their impact on our financial condition and results of operations.However, we continue to believe that the needs-driven nature of our business, potential pent-up demand and reduced supply of new senior housing construction in our sector will support improved operating performance, especially if combined with economic recovery. We will continue to focus on the fundamentals of occupancy and rate growth as well as efficiency and expense control.We have spent the past few years implementing scalable structures and systems to better monitor and manage our key business drivers and believe that we are in a position to absorb additional capacity without significant changes to our overhead structure. As part of our long-term strategy, we intend to continue to selectively pursue acquisitions. Our Portfolios As of December 31, 2010, our Consolidated Portfolio had a capacity of approximately 33,300 beds in 36 states, and our Operated Portfolio had a capacity of approximately 49,700 beds in 42 states.The following table shows a three-year comparison of our Consolidated and Operated Portfolios. December 31, 2010 December 31, 2009 December 31, 2008 Community Count Unit Count Community Count Unit Count (c) Community Count Unit Count (c) Owned Leased (a) Consolidated Portfolio Managed - Third Parties 10 12 14 Managed - Joint Ventures 24 24 Operated Portfolio Consolidated Portfolio count change(b) 40 4 14 Consolidated Portfolio percentage change(b) % Operated Portfolio count change(b) 2 19 Operated Portfolio percentage change(b) % (a) We account for 80 of the 141 leased communities as operating leases, 58 as capital leases, and the remaining three as financing leases.We do not include the assets and liabilities of the 80 operating lease communities on our Consolidated Balance Sheets. (b) Changes compared to the prior year. (c) Total units have been adjusted to reflect skilled nursing units in terms of beds. 29 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Our Portfolios as of December 31, 2010, consisted of the following types of service: Type of Service by Unit Count and Percentage of Total Units AL (a) MC (b) IL (c) SN (d) Other (e) Total Owned % % % 88 % % Leased % 39 % Consolidated Portfolio % Managed - Third Parties % % % – % 8 % Managed - Joint Ventures % Operated Portfolio % (a) Assisted Living (b) Memory Care (c) Independent Living (d) Skilled Nursing beds (e) Units taken out of service as of December 31, 2010 The units taken out of service represent rooms that are under renovation or have been converted for alternative uses, such as additional office space, and are not available for immediate resident occupancy.We have excluded units taken out of service from our calculation of occupancy percentage.We may put these units back into service as resident demand dictates. Significant Transactions During 2010, 2009, and 2008, we entered into a number of transactions that affected the number of communities we own, lease, and manage, our financing arrangements, and our capital structure. In the three years ended December 31, 2010, our most significant transaction affecting the number of communities we manage was our participation in the SunwestJV.In January 2010, the Company and affiliates of Blackstone and Columbia Pacific entered into the SunwestJV to acquire a portfolio of communities operated by Sunwest.During 2010, the SunwestJV purchased 144 Properties for an aggregate purchase price of approximately $1.3 billion, and the consideration included (i) approximately $279.0 million in a combination of cash and membership interests in the SunwestJV and (ii) the assumption by the SunwestJV of secured debt of approximately $979.0 million.The SunwestJV was capitalized with approximately $275.0 million in cash and $61.3 million in “rollover” equity contributed by former Sunwest investors.Our initial contribution was $19.0 million.Under the terms of the Joint Venture Agreement, Blackstone, Columbia Pacific, and Emeritus are required to contribute an additional $29.5 million in cash by August 2012 for capital improvement projects, of which our proportional share is expected to be $2.0 million.Our percentage ownership interest in the Sunwest JV, including the additional $2.0 million, is 6.0%.The Joint Venture Agreement provides for cash distributions from the SunwestJV to the members in accordance with their ownership interests; however, we are entitled to distributions at increasing levels in excess of our ownership percentage if certain portfolio performance criteria are achieved.In addition, in the event that Blackstone decides to sell Properties or its membership interest, the joint venture agreement provides us the right of first opportunity to purchase the communities or Blackstone’s membership interest at fair value, and includes a profit sharing provision for us if the SunwestJV’s internal rate of return exceeds established thresholds. 30 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 We entered into management agreements with the SunwestJV to manage the portfolio of communities for a fee equal to 5.0% of gross collected revenues.Of the 144 total Properties acquired by the SunwestJV, we manage 139 as of December 31, 2010.These 139 communities were included in the 163 total joint venture communities we managed as of December 31, 2010.For additional information regarding the acquisition of the Properties by the SunwestJV, see Notes to Consolidated Financial Statements—Note 2. Investments in Unconsolidated Joint Ventures—Sunwest Joint Venture, in this Form10-K. Transactions affecting our Operated Portfolio for the three years ended December 31, 2010 are summarized in the following table: Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (in thousands) (b) Amount Financed (in thousands) (b) D in Leased Count D in Managed Count Count as of December 31, 2007 (c) 33 2008 Activity Courtyard of Loyalton Jan 2008 38 Capital lease – N/A N/A 1 – Emeritus at Hazel Creek Jan 2008 Operating lease – N/A N/A 1 – Nationwide Health Properties Apr 2008 Acquisition (d) 24 $ $ ) – Galleria Oaks May 2008 71 Disposition (1 ) N/A N/A – – Meridian Oaks May 2008 77 Disposition (1 ) N/A N/A – – Emeritus at Arborwood Jun 2008 54 Acquisition 1 – – Emeritus at Stow Jun 2008 81 Joint venture – N/A N/A – 1 Health Care REIT Jun 2008 Acquisition (d) 19 ) – Communities under operating leases Jul 2008 Expansion (f) – N/A N/A – – Fairways of Augusta Jul 2008 29 Expansion (g) – N/A N/A – – Health Care REIT Oct 2008 Acquisition (d) 10 ) – New management agreements Nov 2008 Third party – N/A N/A – 4 Health Care Properties Dec 2008 Operating leases – N/A N/A 11 – BV Holding-LTC Dec 2008 Operating leases – N/A N/A 2 – Ventas Realty Dec 2008 Acquisition (d) 5 (5 ) – Count as of December 31, 2008 38 2009 Activity Autumn Ridge Jan 2009 94 Disposition (1 ) N/A N/A – – Emeritus at Broadmoor Jan 2009 40 Expansion (g) – N/A N/A – – Emeritus at Northdale Jan 2009 84 Operating lease – N/A N/A 1 – Emeritus at Urbandale Jan 2009 38 Acquisition 1 – – Sunwest Management Jan 2009 Third party (h) – N/A N/A – 2 Emeritus at College Park Jun 2009 85 Acquisition (e) 1 – (1 ) Emeritus at Trace Pointe Oct 2009 Acquisition (e) 1 – (1 ) Isle at Emerald Court Oct 2009 96 Disposition – N/A N/A – (1 ) Emeritus at Merced Oct 2009 83 Acquisition (e) 1 – (1 ) Count as of December 31, 2009 36 31 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (in thousands) (b) Amount Financed (in thousands) (b) D in Leased Count D in Managed Count 2010 Activity Cottonbloom Assisted Living Jan 2010 45 Disposition – N/A N/A – (1 ) Emeritus at Westwind Gardens Jan 2010 46 Third party – N/A N/A (1 ) 1 National Health Investors, Inc. Jan 2010 Capital lease – N/A N/A 8 – Emeritus at Eastover Feb 2010 88 Financing lease – N/A N/A 1 – Emeritus at Laurelwood Jun 2010 Disposition – N/A N/A (1 ) – HCP, Inc. Jun 2010 Operating leases – N/A N/A 4 – Peachtree Village Retirement Jun 2010 61 Disposition – N/A N/A – (1 ) Rainbow Assisted Living Jun 2010 Disposition – N/A N/A – (1 ) Columbia Pacific Aug 2010 Third party – N/A N/A – 2 Sunwest Management Aug 2010 63 Third party (i) – N/A N/A – 2 Sunwest JV Aug 2010 Joint venture – N/A N/A – Emeritus at Marlton Crossing Sep 2010 Financing lease – N/A N/A 1 – Sunwest JV Sep 2010 Joint venture – N/A N/A – 8 Emeritus at Heritage House Oct 2010 Financing lease – N/A N/A 1 – Emeritus at Westwind Gardens Oct 2010 46 Disposition – N/A N/A – (1 ) Columbia Pacific Oct 2010 Disposition – N/A N/A – (1 ) Emeritus at Altamonte Springs Nov 2010 Disposition (1 ) N/A N/A – – HCP, Inc. Nov 2010 Capital leases – N/A N/A 27 – Emeritus at Mandarin Nov 2010 Acquisition (d) 1 (1 ) – Emeritus at Clearwater Dec 2010 Acquisition (d) 1 (1 ) – Emeritus at Chenal Heights Dec 2010 80 Acquisition 1 – – Sunwest JV Dec 2010 Joint venture – N/A N/A – 1 Count as of December 31, 2010 (a) Purchase price exclusive of closing costs. (b) Purchase price and amount financed are not applicable for new lease and management agreements as well as expansions and all dispositions. (c) Totals have been adjusted to combine community counts when they coexist on the same campus. (d) Acquisition of communities previously operated under lease agreements. (e) Acquisition of communities previously operated under management agreements. (f) Additional units added to leased communities. (g) Additional units added to owned communities. (h) We managed these communities for Sunwest Management until the Sunwest JV acquired them in August 2010.We now manage them for theSunwest JV. (i) We manage these communities for Sunwest Management.They are not included in the Sunwest JV. 32 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Statements of Operations as Percentage of Revenues and Year-to-Year Percentage Change The following table sets forth, for the years indicated, items from our Consolidated Statements of Operations as a percentage of total revenues and the percentage change of the dollar amounts from year to year: Percentage of Revenues Percentage Change Year Ended December 31, Year-to-Year (a) 2010-2009 2009-2008 Revenue % Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) ) ) General and administrative ) ) Acquisitions and development ) Impairments on long-lived assets – Depreciation and amortization ) Community leases ) ) Total operating expenses ) ) Operating income (loss) from continuing operations ) N/M Other income (expense): Interest income – ) ) Interest expense ) Change in fair value of interest rate swaps – ) ) Net equity earnings (losses) for unconsolidated joint ventures ) ) ) Other, net ) ) ) Net other expense ) Loss from continuing operations before income taxes ) Benefit of (provision for) income taxes – ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Net loss attributable to the noncontrolling interest – ) N/M Net loss attributable to Emeritus Corporation common shareholders %) %) %) %) % (a) “N/M” indicates percentages that are not meaningful in this analysis. 33 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Comparison of the Years Ended December 31, 2010 and 2009 Net Loss Attributable to Emeritus Corporation Common Shareholders: We reported a net loss attributable to Emeritus Corporation common shareholders of $57.0 million for 2010 compared to $53.9 million for 2009.As discussed below in the section Liquidity and Capital Resources, the Company has incurred significant losses since its inception but has generated positive cash flow from operating activities since 2001. The $3.1 million increase in net loss occurred despite improvements in operating income from continuing operations, which increased by $10.7 million to $59.6 million for 2010.The increase in operating income reflects the acquisition of communities, a significant increase in management contracts, improvements in operating margins (community revenues less community operating expenses), and a decrease in amortization expense.Offsetting these year-over-year improvements was interest expense, which increased by $8.6 million, net equity earnings or losses for unconsolidated joint ventures, which decreased by $2.2 million, and other, net, which decreased by $2.5 million. A summary of activity during 2010 compared to 2009 is as follows: · Total operating revenues increased $108.3 million, or 12.1%, to $1.0 billion for 2010 from $898.7 million for 2009. · Operating income from continuing operations increased $10.7 million, or 22.0%, to $59.6 million for 2010 from $48.9 million for 2009.Our net loss attributable to Emeritus Corporation common shareholders was $57.0 million for 2010 compared to $53.9 million for 2009. · Average occupancy increased to 86.9% for 2010 from 86.7% for 2009. · Average rate per occupied unit increased 4.8% to $3,817 for 2010 from $3,641 for 2009. · Net cash provided by operating activities was $83.7 million for 2010 compared to $64.0 million for 2009. · During 2010, we added 43 new communities to our Consolidated Portfolio and disposed of three; during 2009, we added five new communities and disposed of one. · During 2010, we entered into agreements to manage 139 communities for the Sunwest JV, which added $6.3 million to management fee revenues for the period from August 5, 2010 through December 31, 2010. A comparison of our portfolios for 2010 compared to 2009 is as follows: December 31, 2010 December 31, 2009 D in % D in Community Count Unit Count Community Count Unit Count Community Count (a) Community Count (b) D in Unit Count % D in Unit Count (b) Owned 2 % % Leased 38 % % Consolidated Portfolio 40 % % Managed - Third Parties 10 12 (2 ) %) ) %) Managed - Joint Ventures 24 N/M N/M Operated Portfolio % % (a) More detailed information on the changes in community counts from 2009 to 2010 can be found above under the caption Significant Transactions. (b) "N/M" indicates percentages that are not meaningful in this analysis 34 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 The details of each of the components of net loss are set forth below. Total Operating Revenues: Year Ended December 31, $D % D (a) (in thousands, except percentages) Same Community Portfolio $ $ $ % Acquisitions, development and expansion N/M Unallocated community revenue ) ) ) N/M Community revenue % Management fees % Total operating revenues $ $ $ % Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % 0.2 ppt (b) (a) "N/M" indicates percentages that are not meaningful in this analysis.Applies to all subsequent tables in this section. (b) "ppt" refers to percentage points.Applies to all subsequent tables in this section. The increase of $30.5 million from the 254 communities in our Same Community Portfolio (as defined below in Same Community Portfolio Analysis) consisted of $24.8 million in rate improvement and $5.7 million in occupancy gains.Although the average occupancy rate in our Same Community Portfolio for 2010 was relatively flat compared to 2009, the number of residents increased due to more residents opting for companion living arrangements, particularly in our memory care units.This contributed to the increase in revenues, as did increased required levels of resident care.We continue to focus on achieving the optimal rate in each of our markets so that we can benefit from our increasing capacity and anticipated future occupancy increases.Although our business is primarily needs-driven, we believe that our occupancy growth has been slowed due to the recent economic recession, as some seniors and their families have postponed moves for financial reasons, and we believe that high unemployment has enabled family members and others to provide home care for seniors. Revenues from communities not in our Same Community Portfolio increased by $74.1 million due to acquisitions during 2010.The change in unallocated community revenue of $2.5 million resulted primarily from an increase in the deferral of revenue for resident move-in fees, which we recognize over the average resident stay. Our management fee agreement with the SunwestJV, which began in August 2010, contributed $6.3 million to management fee revenues in 2010.We expect the SunwestJV’s revenues, and thus our management fees, to increase in the future as its occupancy and rates stabilize.The Blackstone JV, for which we manage 23 communities, contributed $3.6 million and $3.5 million to management fees in the years ended December 31, 2010 and 2009, respectively. Community Operating Expense: Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio $ $ $ % Acquisitions, development and expansion % Unallocated community expenses N/M Community operations $ $ $ % As a percentage of total operating revenues % % 0.5 ppt 35 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Community operating expense represents direct costs incurred to operate the communities and includes costs such as resident activities, marketing, housekeeping, food service, payroll and benefits, facility maintenance, utilities, taxes, and licenses.The increase of $18.2 million from the Same Community Portfolio included a $9.7 million increase in total labor and benefits, of which payroll taxes increased $2.6 million, and salaries and wages expense increased $7.7 million, or 2.9%, as compared to 2009.These increases were offset primarily by lower health insurance expenses that resulted from changes we made to our health insurance plan during 2010.Most of the increase in salaries and wages was due to the increase in the number of residents compared to the prior year, necessitating additional staffing.Salaries and wages in our Same Community Portfolio on a per-resident-day basis increased by 0.1%.The remaining increase of $8.5 million in same community operating expense was due to increases in maintenance, raw food, bad debt, real estate taxes, contracted services, and other general expense increases across various operating expense categories.We believe that the increases in bad debt, payroll taxes, and real estate taxes were, to some extent, impacted by the recent recession, as some residents and their children encountered financial difficulties and local government agencies increased taxes in response to revenue shortfalls. Community operating expense increased $51.8 million from acquisitions during 2010.The largest contributor was an increase in total labor and benefits of $33.2 million. The $6.3 million increase in unallocated community expenses was attributable primarily to self-insurance reserve adjustments.We periodically adjust our estimated self-insurance liabilities based on actuarial projected losses, representing our revised estimates of the ultimate exposure under our self-insurance programs.During 2010, we recorded $2.0 million in expenses for professional and general self-insurance for changes in estimates of open prior year claims exposure while during 2009 we recorded $2.8 million in expense reductions.These changes in estimates were based on actuarial valuation reports.This contributed $4.8 million to the year-over-year increase.Additionally, we recorded expenses of $3.2 million during 2010 as compared to $845,000 during 2009 for prior year workers’ compensation claims exposure based upon actuarial valuation reports. General and Administrative Expense: Year Ended December 31, $D % D (in thousands, except percentages) General and administrative $ $ $ % As a percentage of total operating revenues % % 0.3 ppt The increase in general and administrative expenses reflected our growth during 2010, including increased infrastructure to support the SunwestJV management contracts and other acquired communities.The increase was due primarily to salaries and benefits for regional and corporate overhead positions, which increased by $9.7 million, resulting from increases in both the number of personnel and in average salaries of existing personnel.Included in this increase was non-cash stock compensation expense, which increased by $1.8 million to $5.9 million for 2010 from $4.1 million for 2009. 36 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 General and administrative expense as a percentage of community operating revenues for our Operated Portfolio decreased to 6.0% for 2010 from 6.3% for 2009, due to the significant acquisition activity during 2010, which contributed to an increase in our total operating revenues in excess of corresponding increases in administrative infrastructure expenses.We computed these percentages as follows: Year Ended December 31, (in thousands, except percentages) General and administrative expenses $ $ Sources of revenue: Owned and leased $ $ Managed for third parties Other – Total revenue for all communities in our Operated Portfolio $ $ General and administrative expenses as a percent of all sources of revenue % % Acquisitions and Development Expense: Year Ended December 31, $D % D (in thousands, except percentages) Acquisitions and development $ $ $ % As a percentage of total operating revenues % % 0.1 ppt Acquisitions and development expense primarily represents professional fees, due diligence expenses and other out-of-pocket costs related to pending and completed community purchases accounted for as business combinations, which we expensed during 2010 and 2009. Impairments on Long-Lived Assets: We recorded no impairment losses in operating income from continuing operations during 2010.In 2009, we recorded a $6.3 million impairment loss representing adjustments to the carrying values of certain communities that were previously held for sale. For a detailed discussion of these impairments and how they were calculated, see Notes to Consolidated Financial Statements—Note 14, Fair Value Measurements, in this Form 10-K. We test goodwill for impairment annually and more frequently if facts and circumstances indicate goodwill carrying values exceed the estimated fair value of the Company.We performed the annual impairment test as of October 31, 2010 and concluded that no impairment charge was required, as the estimated fair value of Emeritus was substantially in excess of its carrying value. 37 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Depreciation and Amortization Expense: Year Ended December 31, $D % D (in thousands, except percentages) Depreciation and amortization $ $ $ % As a percentage of total operating revenues % % – ppt The increase in depreciation and amortization expense represented an increase in depreciation expense of $12.5 million and a decrease in amortization expense of $3.0 million.The increased depreciation expense was due primarily to a net increase of 37 communities added to our Consolidated Portfolio that we accounted for as capital or financing leases as well as an increase in owned communities and expansions of existing communities.The decrease of $3.0 million in amortization expense from $6.2 million during 2009 to $3.2 million during 2010 was due primarily to the in-place resident contract intangible asset acquired in our acquisition of Summerville in September 2007.This asset was fully amortized in the first quarter of 2009 and accounted for $3.8 million of the 2009 expense.This decrease in expense was offset in part by amortization of resident contract intangibles acquired in the purchases of five communities since January 1, 2009. Community Lease Expense: Year Ended December 31, $D % D (in thousands, except percentages) Operating lease expense $ $ $ % Above/below market rent ) %) Deferred straight-line rent accruals ) %) Community leases $ $ $ % As a percentage of total operating revenues % % (0.9) ppt The increase in community lease expense was due to four additional operating leases entered into in June 2010 as well as annual rent escalators.Offsetting this increase was a decrease in straight-line rent expense and amortization of above/below market rents.We leased 80 and 79 communities under operating leases as of December 31, 2010 and 2009, respectively. Interest Income: Year Ended December 31, $D % D (in thousands, except percentages) Interest income $ $ $ ) %) As a percentage of total operating revenues – % (0.1) ppt The Company earns interest income on invested cash balances and on restricted deposits.The decrease of $541,000 in interest income was caused primarily by a decrease in interest rates on our invested balances. 38 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Interest Expense: Year Ended December 31, $D % D (in thousands, except percentages) Interest expense $ $ $ % As a percentage of total operating revenues % % (0.4) ppt The increase in interest expense was due primarily to the net additional 37 communities accounted for as capital or financing leases during 2010. Net Equity Earnings or Losses for Unconsolidated Joint Ventures: Year Ended December 31, $D % D (in thousands, except percentages) Sunwest JV $ ) $ – $ ) N/M Blackstone JV ) %) Stow JV 34 ) % Other JVs ) – ) N/M Net equity earnings (losses) for unconsolidated joint ventures $ ) $ $ ) %) As a percentage of total operating revenues %) % (0.2) ppt The average occupancy rate for our unconsolidated joint ventures declined to 80.1% for 2010 as compared to 83.2% for 2009.Our revenue per unit also declined from $4,227 for 2009 to $3,547 for 2010.These decreases were due to the SunwestJV, which commenced operations on August 5, 2010 and had lower operating metrics than our other joint ventures. The equity loss from the SunwestJV included the impact of transaction expenses related to the purchase of its communities.These transaction expenses contributed $885,000 to the net equity losses during 2010.Excluding these transaction expenses, the equity loss from the SunwestJV would have been $1.3 million during 2010. Net equity earnings and losses related to the Blackstone JV were impacted by changes in the fair value of its interest rate swap, which was recorded in the Blackstone JV’s earnings.Changes in the fair value of this swap resulted in net equity earnings of $547,000 during 2010 and $767,000 during 2009.Excluding the changes in the fair value of the interest rate swap, net equity earnings from the Blackstone JV would have been $668,000 for 2010 and $598,000 for 2009. For more information about our joint ventures, see Notes to Consolidated Financial Statements—Note 2. Investments in Unconsolidated Joint Ventures, in this Form10-K 39 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Other, net: Year Ended December 31, $D % D (in thousands, except percentages) Other, net $ ) $ $ ) %) As a percentage of total operating revenues %) % (0.2) ppt Other, net during 2010 consisted primarily of the amortization of deferred gains of $1.2 million and resident late fee finance charges of $567,000, offset by $2.8 million in transaction costs and $328,000 in other miscellaneous non-operating expenses.The transaction costs were comprised primarily of a $2.4 million loss resulting from the write-off of intangible assets related to the purchase of a previously leased community as well as expenses related to lease and loan modifications and disposition of communities. Other, net during 2009 consisted primarily of the amortization of deferred gains of $769,000 and resident late fee finance charges of $546,000. Income Taxes: Year Ended December 31, $D % D (in thousands, except percentages) Benefit of (provision for) income taxes $ $ ) $ % As a percentage of total operating revenues % – 0.1 ppt For 2010, we recorded $2.0 million of federal and state income tax benefits resulting from the resolution of contingencies on a portion of our unrecognized tax benefit liabilities.These benefits were offset in part by accruals for state income and franchise tax liabilities.The income tax provision for 2009 represented estimated state income and franchise tax liabilities. Loss from Discontinued Operations: Year Ended December 31, $D % D (in thousands, except percentages) Loss from discontinued operations $ ) $ ) $ ) %) As a percentage of total operating revenues %) %) – ppt Loss from discontinued operations of $1.3 million for 2010 primarily consisted of losses on the sales of one community that we sold in June 2010 and one community that we sold in January 2010.The loss from discontinued operations of $1.3 million for 2009 represented the net operating results of one community that we sold in January 2010, including an impairment charge of $1.2 million, and the loss on the sale of one community that we sold in January 2009. 40 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Comparison of the Years Ended December 31, 2009 and 2008 We reported a net loss attributable to Emeritus Corporation common shareholders of $53.9 million for 2009 compared to $104.8 million for 2008.As discussed below in the section Liquidity and Capital Resources, the Company has incurred significant losses since its inception but has generated positive cash flow from operating activities since 2001. The $50.9 million decrease in net loss was primarily due to improvements in operating income from continuing operations, which increased by $49.8 million to $48.9 million for 2009.The increase in operating income reflects the acquisition of communities, improvements in operating margins (community revenues less community operating expenses), and a decrease in amortization expense.Interest expense increased by $10.8 million, which was partially offset by a decrease in net other expenses. A summary of activity during 2009 compared to 2008 is as follows: · Total operating revenues increased $126.3 million, or 16.3%, to $898.7 million for 2009 from $772.4 million for 2008; · Operating income from continuing operations increased $49.8 million to $48.9 million for 2009 compared to a loss of $919,000 for 2008.Our net loss attributable to Emeritus Corporation common shareholders was $53.9 million for 2009 compared to $104.8 million for 2008; · Average occupancy increased to 86.7% for 2009 from 86.5% for 2008; · Average rate per occupied unit increased 6.8% to $3,641 for 2009 from $3,410 for 2008; and · Net cash provided by operating activities was $64.0 million for 2009 compared to $62.5 million for 2008. The net loss for 2009 and 2008 include the following unusual or noncash items: · Net reductions in insurance expense of $1.9 million and $6.1 million in 2009 and 2008, respectively, resulting from changes in estimates of actuarially determined open prior years’ claims for professional liability and workers’ compensation reserves; · Loss during 2008 of $1.3 million resulting from the termination of certain operating leases when we purchased the related real estate; · Expense during 2008 of $1.5 million from costs incurred to refinance debt, including third-party fees and the write-off of deferred loan costs; · Expense of $517,000 during 2009 and $3.9 million during 2008 from transaction and development-related expenses; · Impairment losses of $7.5 million and $13.4 million during 2009 and 2008, respectively, from the impairment of tangible and intangible assets and investments; · Gain of $1.6 million during 2009 and loss of $2.9 million during 2008 from the change in fair value of interest rate swaps, including amounts reported in net equity earnings or losses from unconsolidated joint ventures; · Depreciation and amortization decreased to $77.1 million during 2009 from $118.8 million during 2008, or $41.7 million, due primarily to the full amortization of resident contract costs in January 2009; and · Straight-line rents and amortization of above/below market rents increased to $28.6 million during 2009 from $19.9 million during 2008, or $8.7 million, due primarily to acquisition activity. 41 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 A comparison of our portfolios for 2009 as compared to 2008 is as follows: December 31, 2009 December 31, 2008 D in % D in Community Count Unit Count Community Count Unit Count Community Count (a) Community Count D in Unit Count % D in Unit Count Owned 3 % % Leased 1 % 84 % Consolidated Portfolio 4 % % Managed - Third Parties 12 14 (2 ) %) ) %) Managed - Joint Ventures 24 24 – Operated Portfolio 2 % % (a) More detailed information on the changes in community counts from 2008 to 2009 can be found above under the caption Significant Transactions. The details of each of the components of net loss are set forth below. Total Operating Revenues: Year Ended December 31, $D % D (a) (in thousands, except percentages) Same Community Portfolio 2009 $ $ $ % Acquisitions, development and expansion % Unallocated community revenue ) ) N/M Community revenue $ % Management fees % Total operating revenues $ $ $ % Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % 0.2 ppt (b) (a) "N/M" indicates percentages that are not meaningful in this analysis.Applies to all subsequent tables in this section. (b) "ppt" refers to percentage points.Applies to all subsequent tables in this section. Our 2009 Same Community Portfolio consisted of communities that we continuously operated from January 1, 2008 through December 31, 2009 and did not include properties where new expansion projects were opened during the two-year period, communities in which we substantially changed the service category offered, or communities accounted for as discontinued operations. The increase in total community revenues was primarily due to additional revenues of $96.2 million primarily related to acquisitions that occurred predominantly during 2008 and from expansions of existing communities.The increase in revenues from our Same Community Portfolio2009 was due to an increase in rates of $20.3 million and an increase in occupancy contributing $7.1 million.The change in unallocated community revenue of $2.1 million primarily resulted from a decrease in the deferral of resident move-in fees.Management fees increased during 2009 primarily due to a full year’s management fees from a 50.0% joint venture with a Wegman family entity 42 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 (“Wegman”) to develop, construct, and operate an 81-unit assisted living and memory care community in Stow, Ohio (the “Stow JV”) starting in June 2008 and from five additional managed properties beginning in the fourth quarter of 2008. Community Operations Expense: Year Ended December 31, $D % D (in thousands, except percentages) Same Community Portfolio 2009 $ $ $ % Acquisitions, development and expansion % Unallocated community expenses ) N/M Community operations $ $ $ % As a percentage of total operating revenues % % 1.7 ppt Community operations expense represents direct costs incurred to operate the communities and included costs such as resident activities, marketing, housekeeping, food service, payroll and benefits, facility maintenance, utilities, taxes, and licenses.The increase in community operations expense was primarily due to an increase of $70.9 million related to acquisitions and expansion projects that occurred predominantly during 2008.The $19.2 million increase from our Same Community Portfolio 2009 represented increases in employee-related expenses of $11.8 million, of which $1.9 million related to salaries and wages (a 0.9% increase from 2008) and $9.9 million related to employee benefits.The increase in same community employee benefits included $5.1 million in health insurance due primarily to increased enrollment, $2.6 million in workers’ compensation expense, as further explained below, and $1.0 million in sick pay benefits primarily due to a policy change.The remaining increase of $7.4 million in same community operating expenses was due to maintenance, supplies, and other community operating expenses. Unallocated community expenses include self-insurance reserve adjustments.We periodically adjust our estimated self-insurance liabilities based on actuarial projected losses, representing our revised estimates of the ultimate exposure under our self-insurance programs, as further explained below. Total workers’ compensation expense was $12.9 million and $7.8 million during 2009 and 2008, respectively, a $5.1 million expense increase.Included in total workers’ compensation expense were additional expenses for changes in estimate of prior year open claims exposure of $845,000 during 2009 and an expense reduction for prior year claims exposure of $1.5 million during 2008.Exclusive of these claims adjustments, workers’ compensation expense for 2009 and 2008 was $12.0 million and $9.3 million, respectively.Of the 2009 adjusted expense increase of $2.7 million, $1.4 million related to new acquisitions and expansions and $1.3 million to our Same Community Portfolio 2009.The increase as a percent of payroll dollars represented our revised estimates of the ultimate exposure under our workers’ compensation programs based upon actuarial valuations and reflects an overall increase in both the frequency and severity of claims during 2009. Total professional and general liability insurance expense was $4.0 million and $1.5 million for 2009 and 2008 respectively, a $2.5 million expense increase.We recorded expense reductions for changes in estimate of prior year open claims exposure of $2.8 million during 2009 and $4.5 million during 2008 based on actuarial estimates of future losses.Exclusive of these claims adjustments, professional and general liability expense for 2009 and 2008 was $6.7 million and $6.0 million, respectively. 43 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 General and Administrative Expense: Year Ended December 31, $D % D (in thousands, except percentages) General and administrative $ $ $ % As a percentage of total operating revenues % % (0.5) ppt The increase in general and administrative expense was primarily related to increases in staffing costs for regional and corporate overhead positions, including approximately $6.7 million in salaries and benefits.Non-cash stock compensation expenses decreased $795,000 to $4.1 million during 2009 compared to $4.9 million during 2008.The increase in salaries and benefits was primarily due to an increase in the number of personnel as a result of anticipated growth and increase in average salaries.The remaining change in general and administrative expenses consisted of a decrease in professional and consulting fees of $740,000 and a net decrease of $321,000 in all other general and administrative expenses. General and administrative expense as a percentage of community operating revenues for our Operated Portfolio for 2009 decreased to 6.3% for 2009 from 6.7%for 2008, due to an increase in our total operating revenues in excess of corresponding increases in administrative infrastructure expenses.We computed these percentages as follows: Year Ended December 31, (in thousands, except percentages) General and administrative expenses $ $ Sources of revenue: Owned and leased $ $ Managed for third parties Other Total revenue for all communities in our Operated Portfolio $ $ General and administrative expenses as a percent of all sources of revenue % % Acquisition and Development Expense: Year Ended December 31, $D % D (in thousands, except percentages) Acquisitions and development $ $ $ ) %) As a percentage of total operating revenues % % (0.4) ppt Acquisitions and development expense for 2009 of $517,000 primarily represented professional and consulting fees incurred related to community purchases and unsuccessful acquisition activity that we expensed during the year.The 2008 acquisitions and development expense of $3.9 million primarily related to the write-off of capitalized costs after discontinuance of development projects. 44 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Impairment Expense on Long-Lived Assets: Year Ended December 31, $D % D (in thousands, except percentages) Impairments on long-lived assets $ $ $ ) %) As a percentage of total operating revenues % % (0.6) ppt Impairment losses recorded during 2009 represented the write-down of communities and other assets previously held for sale.Impairment losses recorded during 2008 included a $10.2 million write-down of communities previously held for sale.We determined the fair value of the communities based on a weighting of offers from prospective purchasers and the income capitalization approach. Depreciation and Amortization Expense: Year Ended December 31, $D % D (in thousands, except percentages) Depreciation and amortization $ $ $ ) %) As a percentage of total operating revenues % % (6.8) ppt The decrease in depreciation and amortization expense represented a decrease in depreciation expense of $1.2 million and a decrease in amortization expense of $40.4 million.The decrease in depreciation expense was the result of our purchase, in 2008, of the real estate underlying 52 communities that we accounted for as capital leases.We depreciate assets under capital leases over the lease terms, which are generally shorter than the useful lives. The decrease in amortization expense was due primarily to the in-place resident contract intangible asset acquired in the Summerville acquisition.We fully amortized this asset during the first quarter of 2009; therefore, amortization expense related to this asset decreased by $41.3 million from 2008, which was offset in part by intangible assets acquired in the purchase of three communities in 2009. Community Lease Expense: Year Ended December 31, $D % D (in thousands, except percentages) Operating lease expense $ $ $ % Above/below market rent ) %) Deferred straight-line rent accruals % Community leases $ $ $ % As a percentage of total operating revenues % % 1.2 ppt The increase in community lease expense consisted primarily of $29.4 million related to the acquisition of 15 communities since December 2007 accounted for as operating leases.This amount was partially offset by a decrease of $4.8 million related to our 2008 purchases of six communities formerly accounted for as operating leases and the reclassification of one community to a capital lease due to the modification of its lease terms.We leased 79 and 78 communities under operating leases as of December 31, 2009 and 2008, respectively.The increase in straight-line rents was due to the new community leases discussed above, which contain fixed rent escalators in future years. 45 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Interest Income: Year Ended December 31, $D % D (in thousands, except percentages) Interest income $ $ $ ) %) As a percentage of total operating revenues % % (0.2) ppt Interest income was primarily attributable to interest earned on invested cash balances and interest earned on restricted deposits.On average, cash and restricted deposit balances were lower during 2009 as compared to 2008 and interest rates on overnight deposits have decreased from 2008 to 2009. Interest Expense: Year Ended December 31, $D % D (in thousands, except percentages) Interest expense $ $ $ % As a percentage of total operating revenues % % (0.6) ppt The increase in interest expense resulted primarily from the purchase of 58 communities during 2008 that were formerly operated under leases, 52 of which were formerly capital leases.The purchase of these communities increased interest expense by $18.4 million, which was offset in part by a $9.0 million decrease resulting from the elimination of the capital leases.The remaining increase was primarily from the refinancing of debt, the purchase of three new communities, and the opening of one new development. Net Equity Earnings or Losses for Unconsolidated Joint Ventures: Year Ended December 31, $D % D (in thousands, except percentages) Net equity earnings (losses) for unconsolidated joint ventures $ $ ) $ % As a percentage of total operating revenues % %) 0.4 ppt Net equity earnings for 2009 were comprised of net equity earnings of $1.4 million from the Blackstone JV, partially offset by net equity losses from the Stow JV in which the Company has a 50.0% equity interest.Net equity losses for 2008 were comprised of net equity losses of $1.8 million from the Blackstone JV and $407,000 from the Stow JV. Net equity earnings and losses related to the Blackstone JV were impacted by changes in the fair value of its interest rate swap, which were recorded in the Blackstone JV’s earnings.Changes in the fair value of this swap resulted in equity earnings of $767,000 for 2009 and a loss of $1.4 million for 2008.Excluding the interest rate swap adjustments, net equity earnings for the Blackstone JV were $598,000 for 2009 and net equity losses were $430,000 for 2008.For more information on our Joint Ventures, see Notes to Consolidated Financial Statements—Note 2. Investments in Unconsolidated Joint Ventures, in this Form10-K. 46 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Other, net: Year Ended December 31, $D % D (in thousands, except percentages) Other, net $ $ ) $ % As a percentage of total operating revenues % %) 0.6 ppt Other, net for 2009 consisted primarily of amortization of deferred gains of $769,000 and resident late fee finance charges of $546,000. The 2008 amount included: (i) a $1.3 million loss resulting from the write-off of intangible assets related to the purchase of previously leased communities; (ii) $1.5 million of expenses related to debt refinancing transactions; (iii) $1.7 million related to an impairment of investments in marketable equity securities; and (iv) approximately $585,000 of other miscellaneous expenses.These expenses were offset in part by amortization of deferred gains amounting to $1.2 million. Income Taxes: Year Ended December 31, $D % D (in thousands, except percentages) Provision for income taxes $ ) $ ) $ % As a percentage of total operating revenues – %) 0.1 ppt The provision for income taxes for 2009 represented estimated state income and franchise tax accruals of $1.4 million, net of a $1.0 million federal income tax benefit.The 2008 provision for income taxes was due primarily to estimated state income and franchise tax liabilities. Loss from Discontinued Operations: Year Ended December 31, $D % D (in thousands, except percentages) Loss from discontinued operations $ ) $ ) $ % As a percentage of total operating revenues %) %) 0.2 ppt Loss from discontinued operations of $1.3 million for 2009 represented the net operating results of one community that we sold in January 2010, including an impairment charge of $1.2 million, and the loss on the sale of one community that we sold in January 2009.Loss from discontinued operations for 2008 represented the net operating results of four communities sold or held for sale, including total impairment charges of $1.4 million. 47 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Same Community Portfolio Analysis Of the 306 communities included in our Consolidated Portfolio as of December 31, 2010, we include 254 communities in our “Same Community Portfolio.”Our Same Community Portfolio consists of communities that we have continuously operated from January 1, 2009 to December 31, 2010 and does not include properties where new expansion projects were opened during the comparable periods, communities in which we substantially change the service category offered, or communities accounted for as discontinued operations.In addition, the analysis below excludes general and administrative expenses, unallocated community revenues and expenses, lease accounting adjustments, and impairment losses on long-lived assets. A summary of our Same Community Portfolio in comparison to our Consolidated Portfolio as of December 31, 2010 is as follows: Consolidated Portfolio Same Community Portfolio Community Count Unit Count Community Count Unit Count % of Communities % of Units Owned % % Leased 98 % % Total % % Three months ended December 31, 2010 and 2009 The following table shows a comparison of our Same Community Portfolio for the fourth quarter of 2010 and 2009, respectively: Three Months Ended December 31, $D % D (in thousands, except percentages) Revenue $ $ $ % Community operating expense (a) Community operating income Depreciation and amortization ) Community leases expense ) Operating income Interest expense, net ) ) Operating income after interest expense $ $ $ % (a) Exclusive of depreciation and amortization and community lease expense shown separately. Revenues from our Same Community Portfolio represented 81.4% of our total community revenue for the fourth quarter of 2010. Three Months Ended December 31, $D % D Average monthly revenue per occupied unit $ $ $ 89 % Average occupancy rate % % (0.1) ppt The $5.4 million increase in same community revenues was primarily due to improvements in average revenue per occupied unit. 48 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Community operating expense was held flat within the Same Community Portfolio between the two quarters, with increases and decreases among various expense categories.Total labor and benefits increased $300,000, of which salaries and wages expense increased $2.5 million, or 3.8% as compared to the same quarter for 2009, and payroll taxes also increased.Salaries and wages on a per-resident-day basis increased by 2.1% compared to the prior year quarter.These increases were offset in part by a $1.1 million decrease in health insurance expenses, an $859,000 decrease in workers’ compensation expenses, and decreases in other benefit-related expense categories.The remaining decrease in same community operating expense consisted primarily of increases in bad debt, raw food, and utility expenses, offset by a decrease in professional liability insurance. Property-related expenses (depreciation and amortization, community lease expense, and interest expense, net of interest income) for our same communities increased by approximately $2.1 million, primarily as a result of increased community lease expense related to annual rent escalators contained in our lease agreements. Operating income after interest expense for our same communities increased by $3.2 million to $16.5 million for the fourth quarter of 2010 from $13.3 million for the fourth quarter of 2009 as a result of the items discussed above. Year ended December 31, 2010 and 2009 The following table shows a comparison of our Same Community Portfolio for the years ended December 31, 2010 and 2009, respectively. Year Ended December 31, $D % D (in thousands, except percentages) Revenue $ $ $ % Community operating expense (a) Community operating income Depreciation and amortization ) Community leases expense ) Operating income Interest expense, net ) ) Operating income after interest expense $ $ $ % (a)Exclusive of depreciation and amortization and community lease expense shown separately. Revenues from our Same Community Portfolio represented 90.7% of our total community revenue for the year ended December 31, 2010. Year Ended December 31, $D % D Average monthly revenue per occupied unit $ $ $ % Average occupancy rate % % 0.5 ppt Of the $30.5 million increase in same community revenues, $24.8 million was due to improvements in average revenue per occupied unit and $5.7 million was due to improved occupancy. The increase of $18.2 million in community operating expense from the Same Community Portfolio included a $9.7 million increase in total labor and benefits, of which payroll taxes increased $2.6 million, health insurance expense decreased $1.6 million, and salaries and wages expense increased $7.7 million, or 2.9%, as compared to 2009.Most of the increase in salaries and wages was due to the increase in the number of residents compared to the prior year.Salaries and wages on a per-resident-day basis increased by 0.1%.The remaining increase of $8.5 million in same community operating expense included increases in bad debt, raw food, maintenance, real estate taxes, and other 49 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 general expense increases across various operating expense categories. Property-related expenses (depreciation and amortization, community lease expense, and interest expense, net of interest income) for our same communities increased by approximately $7.8 million, primarily as a result of increased community lease expense related to annual rent escalators contained in our lease agreements. Operating income after interest expense for our same communities increased by $4.6 million to $63.4 million for 2010 from $58.8 million for 2009 as a result of the items discussed above. Liquidity and Capital Resources The United States economy experienced a significant decline in the housing market, significant declines in consumer confidence, and a related weakness in the availability and affordability of credit during 2008 that led to the economic recession that continued throughout 2009 with only moderate signs of a recovery in 2010.We believe that the recovery is likely to continue to be slow throughout 2011.However, we believe that the need-driven demand for our services continues to grow and remains resilient due, in large part, to an increasingly aging population as well as limited new senior living construction, as evidenced by our relative stability in occupancy and improvements in cash flows. At December 31, 2010, we had cash on hand of $110.1 million compared to $46.1 million at December 31, 2009. The Company has incurred significant operating losses since its inception, and we had working capital deficits of $17.7 million and $7.5 million at December 31, 2010 and 2009, respectively.Due to the nature of our business, it is not unusual to operate in the position of a working capital deficit because we collect revenues much more quickly, often in advance, than we are required to pay obligations.The result is a very low level of current assets to the extent cash has been deployed in business development opportunities or to pay down long-term liabilities.Along those lines, the working capital deficit at December 31, 2010 included a $15.8 million deferred tax asset and, as part of current liabilities, $35.6 million of deferred revenue and unearned rental income.The level of current liabilities is not expected to increase from year to year in such a way as to require the use of significant cash, except for $51.3 million and $210.6 million in final payments of principal on long-term debt maturing in 2011 and 2012, respectively.We intend to refinance or retire these 2011 and 2012 obligations prior to their respective due dates.Given the unprecedented instability in worldwide credit markets, there can be no assurance that we will be able to obtain such refinancing or be able to retire the obligations.See the section Risk Factors— If the Company is unable to refinance its debt that is scheduled to come due in 2011 and 2012 on reasonable terms, it may have an adverse effect on the Company and the market price of our common stock, in this Form10-K.We believe that we will be able to sustain positive cash flows from operating activities or have adequate cash reserves for all necessary operating, investing, and financing activities including required debt service and capital expenditures through 2011. Sources and Uses of Cash The following is a summary of information from our Consolidated Statements of Cash Flows for the three years ended December 31, 2010 (in thousands): Year Ended December 31, Net cash provided by operating activities $ $ $ Net cash used in investing activities ) ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ $ 50 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 For the years ended December 31, 2010, 2009, and 2008, we reported positive net cash from operating activities in our Consolidated Statements of Cash Flows.The increase for 2010 reflects improvements in cash flows in our Same Community Portfolio and cash generated from new acquisitions.Both 2009 and 2008 were positively impacted by purchasing the real estate underlying leased communities, whereby we replaced lease payments with lower levels of debt service and also avoided future scheduled lease escalators. The increase in cash used in investing activities was primarily due to our $19.0 million investment in the SunwestJV, offset by a decrease in cash used for acquisitions of property and equipment.In 2010, we paid $33.0 million to purchase communities and $23.6 million for other capital expenditures, of which $14.1 million was used for routine, recurring capital expenditures and the remainder was used for investments in recently acquired communities and corporate expenditures. The increase in cash provided by financing activities is due to our November 2010 public offering of common stock, which provided net proceeds of $80.3 million after issuance costs.We used $14.0 million of the proceeds to pay off two loans, as required in the relevant loan agreements.We plan to use the remaining proceeds for acquisitions and other corporate purposes.In 2010, we borrowed $28.0 million to finance the purchase of three communities and used $60.3 million in cash for repayment of capital leases, debt, and financing costs. At December 31, 2010, the Company had payment obligations for long-term debt and capital leases due in the next 12 months totaling approximately $87.5 million.In addition, during 2010, we refinanced or extended approximately $85.5 million of other long-term debt obligations. Emeritus is party to a credit agreement with Wells Fargo Bank, N.A., which permits us to borrow from time to time up to $25.0 million on an unsecured basis.The credit agreement also allows us to obtain letters of credit from the lender, provided that outstanding letters of credit and any borrowings outstanding do not exceed $25.0 million.We must maintain a zero balance on advances for 30 consecutive days during each fiscal year and a fixed charge coverage ratio of 1.1 to 1.0.In addition, we must maintain liquid assets (cash, cash equivalents and/or publicly traded marketable securities) with an aggregate fair value of at least $10.0 million in excess of the outstanding balance at any time under the line of credit.There were no outstanding borrowings under the line of credit as of December 31, 2010.The agreement expires on June 30, 2011. 51 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Payment Commitments The following table summarizes our contractual obligations at December 31, 2010 (in thousands): Principal and Lease Payments Due by Period More than Contractual Obligations Total 1 year (a) 2-3 years 4-5 years 5 years Long-term debt, including current portion $ Capital and financing leases including current portion Operating leases Liability related to unrecognized tax benefits (b) – $ (a) Includes all payments due within one year.This is different from final payments of principal due in 2011 stated elsewhere in this Form10-K. (b) We have recognized total liabilities related to unrecognized tax benefits of $604,000 as of December 31, 2010.The timing of payments related to these obligations is uncertain; however, we do not expect to pay any of these amounts within the next year. The following table summarizes interest on our contractual obligations at December 31, 2010 (in thousands): Interest Due by Period More than Contractual Obligations Total 1 year 2-3 years 4-5 years 5 years Long-term debt $ Capital and financing lease obligations $ The amounts above do not include our guarantee of the mortgage debt payable to a bank by the Stow JV in which Emeritus has a 50.0% ownership interest.We account for the Stow JV as an unconsolidated equity method investment.As of December 31, 2010, the loan balance was $8.1 million with variable rate interest at the London Interbank Offered Rate (“LIBOR”) plus 3.5%.Emeritus and the other member of the Stow JV have each provided to the lender an unconditional guarantee of payment of this mortgage loan.In the event that the Company would be required to repay this loan, we would be entitled to recoup 50.0% of such payment from the other member of the Stow JV. Financial Covenants and Cross-Defaults Many of our debt instruments, leases, and corporate guarantees contain financial covenants that require that the Company maintain specified financial criteria as of the end of each reporting period.These financial covenants generally prescribe operating performance metrics such as debt or lease coverage ratios, operating income yields, fixed-charge coverage ratios and/or minimum occupancy requirements.Others are based on financial metrics such as minimum cash or net worth balances or have material adverse change clauses.Remedies available to the counterparties to these arrangements in the event of default vary but include the requirement to post a security deposit in specified amounts, acceleration of debt or lease payments, and/or the termination of related lease agreements. In addition, many of the lease and debt instruments contain cross-default provisions whereby a default under one obligation can cause a default under one or more other obligations.Accordingly, an event of default could have a material adverse effect on our financial condition if a lender or landlord exercised its rights under an event of default. 52 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 As of December 31, 2010, the Company has approximately $1.4 billion of mortgage debt and notes payable outstanding comprised of the following: · Mortgage debt financed through Freddie Mac and Fannie Mae of approximately $977.9 million, or approximately 71.0% of our total debt outstanding.These obligations were incurred to facilitate community acquisitions over the past few years, were issued to single purpose entities (“SPEs”) and are secured by the assets of the SPE, which consists of the real and personal property and intangible assets of a single community.The debt is generally nonrecourse debt to the Company in that only the assets or common stock of the SPE are available to the lender in the event of default, with some limited exceptions.These debt obligations do not contain provisions requiring ongoing maintenance of specific financial covenants but do contain typical events of default such as nonpayment of monetary obligations, failure to maintain insurance coverage, fraud and/or misrepresentation of facts, unauthorized sale or transfer of assets, and the commencement of legal proceedings under bankruptcy.These debt instruments typically contain cross-default provisions, which are limited to other related loans provided by the specific lender.Remedies under an event of default include the acceleration of payment of the related obligations. · Mortgage debt financed primarily through traditional financial lending institutions of approximately $280.5 million, or approximately 20.4% of our total debt outstanding.These obligations were incurred to facilitate community acquisitions over the past few years, were typically issued to SPEs and are secured by the assets of the SPE, which consists of the real and personal property and intangible assets of a single community.The debt is generally recourse debt to the Company in that not only are the assets or common stock of the SPE available to the lender in the event of default, but the Company has guaranteed performance of the SPE’s obligations under the mortgage.These debt obligations generally contain provisions requiring ongoing maintenance of specific financial covenants, such as debt service coverage ratios, operating income yields, occupancy requirements, and/or net operating income thresholds.The Company guarantees generally contain requirements to maintain minimum cash and/or net worth balances.In addition, the mortgages contain other typical events of default such as nonpayment of monetary obligations, failure to maintain insurance coverage, fraud and/or misrepresentation of facts, unauthorized sale or transfer of assets, and the commencement of legal proceedings under bankruptcy.These debt instruments may contain cross-default provisions but are limited to other loans provided by the specific lender.Remedies under an event of default include the acceleration of payment of the related obligations. · Mezzanine debt financing in the amount of $119.3 million provided by real estate investment trusts (“REITs”) to facilitate community acquisitions, or approximately 8.6% of our total debt outstanding.These obligations are generally unsecured or are secured by mortgages on leasehold interests in community lease agreements between the specific REIT and the Company, and performance under the debt obligations is guaranteed by the Company.The Company guaranty generally contains a requirement to maintain minimum cash and/or net worth balances.Typical events of default under these obligations include nonpayment of monetary obligations, events of default under related lease agreements, and the commencement of legal proceedings under bankruptcy.Remedies under an event of default include the acceleration of payments of the related obligations. As of December 31, 2010, we operated 141 communities under long-term lease arrangements, of which 115 were leased from publicly traded REITs.Of the 141 leased properties, 47 contain provisions requiring ongoing maintenance of specific financial covenants, such as rent coverage ratios.Other typical events of default under these leases include nonpayment of rents or other monetary obligations, events of default under related lease agreements, and the commencement of legal proceedings under bankruptcy.Remedies in these events of default vary but generally include the requirement to post a security deposit in specified amounts, acceleration of lease payments, and/or the termination of the related lease agreements. Additionally, our debt and lease agreements generally require us to escrow or spend a minimum of between $250 and $450 per unit/bed per year for facility maintenance.Historically, we have spent in excess of these per unit/bed 53 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 amounts; however, there is no assurance that we will have funds available to escrow or spend these per unit/bed amounts in the future.If we do not escrow or spend the required minimum annual amounts, we will be in default of the applicable debt or lease agreement, which could trigger cross-default provisions in our outstanding debt and lease arrangements. As of December 31, 2010, we were in violation of a financial covenant on one mortgage loan with a balance, as of December 31, 2010, of $2.7 million.We have obtained a waiver of this violation and plan to pay off or refinance this loan on or prior to its May 1, 2011 maturity date. Summary of Critical Accounting Policies and Use of Estimates Critical accounting policies are those that we believe are both most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective, or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain.Judgments and uncertainties affecting the application of those policies may result in us reporting materially different amounts under different conditions or using different assumptions. We believe that our accounting policies regarding investments in joint ventures, asset impairments, goodwill impairment, stock-based compensation, leases, self-insurance reserves, and income taxes are the most critical in understanding the judgments involved in our preparation of our financial statements.Those financial statements reflect our revisions to such estimates in income in the period in which the facts that give rise to the revision became known.For a summary of all of our significant accounting policies, see Notes to Consolidated Financial Statements—Note 1. Description of the Business, Basis of Presentation, and Summary of Significant Accounting Policies, in this Form10-K. Investments in Joint Ventures We have investments in joint ventures with equity interests ranging from 6.0% to 50.0%.Generally accepted accounting principles (“GAAP”) requires that at the time we enter into a joint venture, we must determine whether the joint venture is a variable interest entity and if so, whether we are the primary beneficiary and thus required to consolidate the entity.In performing this analysis, we consider various factors such as the amount of our ownership interest, our voting rights, the extent of our power to direct matters that significantly impact the entity’s activities, and our participating rights.We must also reevaluate each joint venture’s status quarterly or whenever there is a change in circumstances such an increase in the entity’s activities, assets, or equity investments, among other things. Asset Impairments When facts and circumstances indicate that the carrying values of long-lived assets may not be recoverable, we evaluate long-lived assets for impairment.We first compare the carrying value of the asset to the asset’s estimated future cash flows (undiscounted). If the estimated future cash flows are less than the carrying value of the asset, we calculate an impairment loss based on the asset’s estimated fair value.For community assets, the fair value of the assets is estimated using a discounted cash flow model based on future revenues and operating costs, using internal projections.For our investments in unconsolidated joint ventures, we determine whether there has been an other-than-temporary decline in the carrying value of the investment by using a discounted cash flow model to estimate the fair value of individual assets inside the joint venture.For our investments in marketable equity securities, we must make a judgment as to whether a decline in fair value is other-than-temporary.For other assets, we use the valuation approach that is appropriate given the relevant facts and circumstances. Our impairment loss calculations contain uncertainties because they require management to make assumptions and to apply judgment to estimate future cash flows and asset fair values, including forecasting asset useful lives.Further, our ability to realize undiscounted cash flows in excess of the carrying values of our assets is affected by 54 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 factors such as the ongoing maintenance and improvement of the assets, changes in economic conditions, and changes in operating performance.As we periodically reassess estimated future cash flows and asset fair values, changes in our estimates and assumptions may cause us to realize material impairment charges in the future. Goodwill Impairment We test goodwill for impairment on an annual basis, or more frequently if circumstances indicate that goodwill carrying values may exceed their fair values.If the carrying amount of goodwill exceeds the implied estimated fair value, an impairment charge to current operations is recorded to reduce the carrying value to the implied estimated fair value.We conducted our annual goodwill impairment test as of October 31, 2010 and concluded that no impairment charge was required. Our impairment loss calculations contain uncertainties because they require management to make assumptions and to apply judgment to estimate the fair value of our reporting unit, including estimating future cash flows, and if necessary, the fair value of our assets and liabilities.Further, our ability to realize the future cash flows used in our fair value calculations is affected by factors such as changes in economic conditions, changes in our operating performance, and changes in our business strategies.As we periodically reassess our fair value calculations, including estimated future cash flows, changes in our estimates and assumptions may cause us to realize material impairment charges in the future. Stock-Based Compensation We measure the fair value of stock awards at the grant date based on the fair value of the award and recognize the expense over the related service period.For stock option awards, we use the Black-Scholes option pricing model, which requires the input of subjective assumptions.These assumptions include estimating the length of time employees will retain their stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the expected dividend yield.In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those stock awards expected to vest.We estimate the forfeiture rate based on historical experience.Changes in our assumptions could materially affect the estimate of fair value of stock-based compensation; however, a 10.0% change in our critical assumptions including volatility and expected term would not have a material impact for fiscal year 2010. Leases We determine whether to account for our leases as operating, capital, or financing leases depending on the underlying terms.As of December 31, 2010, we operated 141 communities under long-term leases with operating, capital, and financing lease obligations.The determination of this classification under GAAP is complex and in certain situations requires a significant level of judgment.Our classification criteria is based on estimates regarding the fair value of the leased communities, minimum lease payments, effective cost of funds, the economic life of the community, and certain other terms in the lease agreements. Self-Insurance Reserves We use a combination of insurance and self-insurance mechanisms, including a wholly owned captive insurance entity, to provide for the potential liabilities for certain risks, including workers’ compensation, healthcare benefits, professional and general liability, property insurance, and director and officers’ liability insurance.Liabilities associated with the risks that are retained by Emeritus are estimated, in part, by considering historical claims experience, demographic factors, severity factors and other actuarial assumptions.The estimated accruals for these liabilities could be significantly affected if future occurrences and claims differ from these assumptions and historical trends. We are self-insured for professional liability risk with respect to 245 of the 306 communities in our Consolidated 55 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Portfolio.The liability for self-insured incurred but not yet reported claims was $10.8 million and $8.4 million at December 31, 2010 and 2009, respectively.A 10.0% change in the estimated liability at December 31, 2010 would have increased or decreased expenses during 2010 by approximately $1.1 million. We are self-insured for workers’ compensation risk (except in Texas, Washington, and Ohio) up to $500,000 per claim through a high deductible, collateralized insurance program.The liability for self-insured incurred but not yet reported claims was $18.9 million and $13.4 million at December 31, 2010 and 2009, respectively.A 10.0% change in the estimated liability at December 31, 2010 would have increased or decreased expenses during 2010 by approximately $1.9 million. For health insurance, we self-insure each covered member up to $200,000 per year, above which a catastrophic insurance policy covers any additional costs for certain participants.The liability for self-insured incurred but not yet reported claims is included in “Accrued employee compensation and benefits” in the Consolidated Balance Sheets and was $7.8 million and $6.0 million at December 31, 2010 and 2009, respectively.A 10.0% change in the estimated liability at December 31, 2010 would have increased or decreased expenses during 2010 by approximately $780,000. Changes in self-insurance reserves are recorded as an increase or decrease to expense in the period that the determination is made.We share any revisions to prior estimates with the communities participating in the insurance programs, including those that we manage for third parties such as the SunwestJV, based on their proportionate share of any changes in estimates.Accordingly, the impact of changes in estimates on our income from operations would be much less sensitive than the differences indicated above. In March 2010, Congress enacted health care reform legislation, referred to as the Affordable Care Act (“ACA”), which we believe will increase our costs to provide healthcare benefits.The specific provisions of the ACA will be phased in over time through 2018, unless modifying legislation is passed before some of the provisions become effective.We are in the process of assessing the financial impact of ACA on our Company.Although there are additional expenses that will be incurred in 2011, we do not expect that the ACA will result in a material increase in our operating expenses in 2011.However, we could see significant cost increases beginning in 2014 when certain provisions of the legislation are required to be implemented. Income Taxes We recognize deferred tax assets and liabilities based on the differences between the financial statement carrying amounts and the respective tax bases of our assets and liabilities.Deferred tax assets and liabilities are measured using current enacted tax rates expected to apply to taxable income in the years in which we expect the temporary differences to reverse.We routinely evaluate the likelihood of realizing the benefit of our deferred tax assets and record a valuation allowance if, based on all available evidence, we determine that some portion of the tax benefit will not be realized.As of December 31, 2010, we have established a valuation allowance such that our net deferred tax asset is zero. We evaluate our exposures associated with our various tax filing positions and record a related liability.We adjust our liability for unrecognized tax benefits and income tax provision in the period in which an uncertain tax position is effectively settled, the statute of limitations expires for the relevant taxing authority to examine the tax position, or when more information becomes available. Deferred tax asset valuation allowances and our liability for unrecognized tax benefits require significant management judgment regarding applicable statutes and their related interpretation, the status of various income tax audits, and our particular facts and circumstances.We believe that our estimates are reasonable; however, actual results could differ from these estimates. 56 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Impact of Inflation Inflation could affect our future revenues and operating income due to our dependence on the senior resident population, most of whom rely on relatively fixed incomes to pay for our services.The monthly charges for the resident’s unit and assisted living services are influenced by the location of the community and local competition.Our ability to increase revenues in proportion to increased operating expenses may be limited.We typically do not rely to a significant extent on governmental reimbursement programs, which accounted for approximately 11.3% of community revenues for the year ended December 31, 2010.In pricing our services, we attempt to anticipate inflation levels, but there can be no assurance that we will be able to respond to inflationary pressures in the future.The near-term negative economic outlook in the United States may impact our ability to raise prices.In years ended December 31, 2010, 2009, and 2008, respectively, inflation has not had a material impact on our financial position, revenues, income from continuing operations or cash flows. We do not expect inflation affecting the U.S. dollar to materially impact our financial position, results of operations or cash flows in the foreseeable future. Non-GAAP Measures A non-GAAP financial measure is generally defined as one that purports to measure historical financial position, results of operations, or cash flows but excludes or includes amounts that would not be included in most measures under GAAP. Definition of Adjusted EBITDA: We define Adjusted EBITDA as net loss adjusted for the following items: As reported in Consolidated Statements of Operationsin this Form10-K: · Depreciation and amortization, · Interest income, · Interest expense, · Net equity earnings or losses for unconsolidated joint ventures, · Provision for (benefit from) income taxes, · Loss (gain) from discontinued operations, As reported in Consolidated Statements of Cash Flows in this Form10-K: · Amortization of above/below market rents, · Loss on lease termination, · Amortization of deferred gains, · Stock-based compensation, · Change in fair value of interest rate swaps, · Deferred revenue, · Deferred straight-line rent, As well as the following specific expenses: · Impairments of long-lived assets – continuing operations, · Acquisition, development, and financing expenses, and · Actuarial self-insurance reserve adjustments. Definition of Adjusted EBITDAR: We define Adjusted EBITDAR as Adjusted EBITDA plus community lease expense (as reported in Consolidated Statements of Operationsin this Form10-K), net of amortization of above/below market rents and deferred straight-line rent. 57 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Management’s Use of Adjusted EBITDA/EBITDAR: Adjusted EBITDA/EBITDAR are commonly used performance metrics in the senior living industry.We use Adjusted EBITDA/EBITDAR to assess our overall financial and operating performance.We believe these non-GAAP measures, as we have defined them, are useful in identifying trends in our financial performance because they exclude items that have little or no significance to our day-to-day operations.These measures provide an assessment of controllable expenses and afford management the ability to make decisions, which are expected to facilitate meeting current financial goals, as well as achieve optimal financial performance.These measures also provide indicators for management to determine if adjustments to current spending levels are needed. Adjusted EBITDA/EBITDAR provide us with measures of financial performance, independent of items that are beyond the control of management in the short-term, such as depreciation and amortization, taxation, interest expense, and lease expense associated with our capital structure.These metrics measure our financial performance based on operational factors that management can influence in the short-term, namely the cost structure or expenses of the organization.Adjusted EBITDA/EBITDAR are some of the metrics used by senior management to review the financial performance of the business on a monthly basis and are used by research analysts and investors to evaluate the performance and value of the companies in our industry. Limitations of Adjusted EBITDA/EBITDAR: Adjusted EBITDA/EBITDAR have limitations as analytical tools.Material limitations in making the adjustments to our losses to calculate Adjusted EBITDA/EBITDAR and using this non-GAAP financial measure as compared to GAAP net loss include: · The items excluded from the calculation of Adjusted EBITDA/EBITDAR generally represent income or expense items that may have a significant effect on our financial results, · Items determined to be non-recurring in nature could, nevertheless, re-occur in the future, and · Depreciation and amortization, while not directly affecting our current cash position, does represent wear and tear and/or reduction in value of our properties.If the cost to maintain our properties exceeds our expected routine capital expenditures, then this could affect our ability to attract and retain long-term residents at our communities. An investor or potential investor may find this important in evaluating our financial position and results of operations.We use these non-GAAP measures to provide a more complete understanding of the factors and trends affecting our business. Adjusted EBITDA/EBITDAR are not alternatives to net loss, loss from continuing operations, or cash flows provided by or used in operating activities as calculated and presented in accordance with GAAP.You should not rely on Adjusted EBITDA/EBITDAR as substitutes for any such GAAP financial measure.We strongly urge you to review the reconciliation of GAAP net loss to Adjusted EBITDA/EBITDAR presented below, along with our Consolidated Balance Sheets, Statements of Operations, and Statements of Cash Flows.In addition, because Adjusted EBITDA/EBITDAR are not measures of financial performance under GAAP and are susceptible to varying calculations, this measure as presented may differ from and may not be comparable to similarly titled measures used by other companies. 58 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 The table below shows the reconciliation of net loss to Adjusted EBITDA/EBITDAR for the three months and year ended December 31, 2010 and 2009 (in thousands): Three Months Ended Year Ended December 31, December 31, Net loss $ ) $ ) $ ) $ ) Depreciation and amortization Interest income ) Interest expense Net equity (earnings) losses for unconsolidated joint ventures ) ) Provision for (benefit from) income taxes ) ) ) Loss (gain) from discontinued operations ) ) Amortization of above/below market rents Loss on lease termination – – Amortization of deferred gains ) Stock-based compensation Change in fair value of interest rate swaps – ) ) Deferred revenue ) Deferred straight-line rent Impairments on long-lived assets - continuing operations – Acquisition, development, and financing expenses Actuarial self-insurance reserve adjustments ) ) Adjusted EBITDA Community lease expense, net Adjusted EBITDAR $ The table below shows the reconciliation of Adjusted EBITDAR to net cash provided by operating activities (as reported in Consolidated Statements of Cash Flows in this Form10-K) for the periods indicated (in thousands): Three Months Ended Year Ended December 31, December 31, Adjusted EBITDAR $ Interest income Interest expense ) Provision for (benefit from) income taxes ) Amortization of loan fees Allowance for doubtful receivables Changes in operating assets and liabilities, net ) ) Acquisition, development, and financing expenses ) Actuarial self-insurance reserve adjustments ) ) Operating lease expense ) Discontinued operationscash component – 53 10 98 Other Net cash provided by operating activities $ 59 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 Definition of Cash From Facility Operations: We define Cash From Facility Operations (“CFFO”) as net cash provided by operating activities adjusted for: As reported in Consolidated Statements of Cash Flows in this Form10-K: · Changes in operating assets and liabilities, net and · Repayment of capital lease and financing obligations, As well as the following specific activities: · Recurring capital expenditures and · Distributions from unconsolidated joint ventures, net. Recurring routine capital expenditures include expenditures capitalized in accordance with GAAP that are funded from CFFO.Amounts excluded from recurring routine capital expenditures consist primarily of community acquisitions, including expenditures incurred in the months immediately following acquisition, new construction and expansions, computer hardware and software purchases, and purchases of vehicles. Management’s Use of Cash From Facility Operations We use CFFO to assess our overall liquidity and to determine levels of executive compensation.This measure provides an assessment of controllable expenses and affords us the ability to make decisions that facilitate meeting our current financial and liquidity goals as well as to achieve optimal financial performance.It provides an indicator for us to determine if we need to make adjustments to our current spending decisions. This metric measures our overall liquidity based on operational factors that we can influence in the short term, namely the cost structure or expenses of the organization.CFFO is one of the metrics used by us and our board of directors (i) to review our ability to service our outstanding indebtedness (including our credit facilities and long-term leases), (ii) to assess our ability to make regular recurring routine capital expenditures to maintain and improve our communities on a period-to-period basis, (iii) for planning purposes, including preparation of our annual budget, (iv) in setting various covenants in our credit agreements and (v) in determining levels of executive compensation. Limitations of Cash From Facility Operations CFFO has limitations as an analytical tool.It should not be viewed in isolation or as a substitute for GAAP measures of cash flows from operating activities.CFFO does not represent cash available for discretionary expenditures, since we may have mandatory debt service requirements or other non-discretionary expenditures not reflected in the measure. We believe CFFO is useful to investors because it assists in their ability to meaningfully evaluate (1) our ability to service our outstanding indebtedness, including our credit facilities and capital and financing leases, and (2) our ability to make regular recurring routine capital expenditures to maintain and improve our communities. CFFO is not an alternative to cash flows provided by or used in operating activities as calculated and presented in accordance with GAAP.You should not rely on CFFO as a substitute for any such GAAP financial measure.We strongly urge you to review the reconciliation of GAAP net cash provided by operating activities to CFFO, along with our Consolidated Financial Statements included herein.We also strongly urge you to not rely on any single financial measure to evaluate our business.In addition, because CFFO is not a measure of financial performance under GAAP and is susceptible to varying calculations, the CFFO measure as presented in this report may differ from and may not be comparable to similarly titled measures used by other companies. 60 Table of Contents EMERITUS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Continued Years ended December 31, 2010, 2009, and 2008 The following table shows the reconciliation of net cash provided by operating activities to CFFO for the periods indicated (in thousands): Three Months Ended Year Ended December 31, December 31, Net cash provided by operating activities $ Changes in operating assets and liabilities, net ) ) Repayment of capital lease and financing obligations ) Recurring capital expenditures ) Distributions from unconsolidated joint ventures, net Cash From Facility Operations $ ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are subject to market risk from exposure to changes in interest rates due to our financing activities and changes in the availability of credit. The table below provides information about our debt and capital lease and financing obligations, including weighted average interest rates on these obligations as of December 31, 2010 (in thousands, except interest rates). Expected maturity year Thereafter Total Fair value Average interest rate Long-term debt $ % Capital lease obligations % Our results of operations are affected by changes in interest rates as a result of our short-term and long-term borrowings.At December 31, 2010, we had approximately $186.0 million of variable rate borrowings based on themonthly LIBOR. Of this total variable rate debt,$41.7 million varies with monthly LIBOR with no LIBOR floors or ceilings.For every 1.0% change in the monthly LIBOR on this $41.7 million in variable rate debt, interest expense will either increase or decrease by $417,000.As of December 31, 2010, the weighted average variable rate is 3.40% in excess of monthly LIBOR on $41.7 million of the variable rate debt, and the monthly LIBOR was 0.26063%.In addition, we have variable rate debt of $144.3 million that has LIBOR floors at a weighted average floor of 2.38% and a weighted average spread of 4.00%, for a total weighted average rate of 6.38%.The LIBOR floors effectively make this debt fixed rate debt as long as the monthly LIBOR is less than the 2.38% weighted average floor.Increases or decreases to the monthly LIBOR do not change interest expense on this variable rate debt until the monthly LIBOR rises above the floor and, conversely, interest expense does not decrease when the monthly LIBOR falls below the floor.This analysis does not consider changes in the actual level of borrowings or operating lease obligations that may occur subsequent to December 31, 2010.This analysis also does not consider the effects of the reduced level of overall economic activity that could exist in such an environment, nor does it consider actions that we might be able to take with respect to our financial structure to mitigate the exposure to such a change. The downturn in the United States housing market in 2008 triggered a constriction in the availability of credit that continued through 2010.This could impact our ability to borrow money or refinance existing obligations at acceptable rates of interest.Thus far, we have experienced no significant barriers to obtaining credit.For more information, see Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources in this Form10-K. 61 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements, supplementary data and the Report of Independent Registered Public Accounting Firm are included under Item 15, beginning on page F-1, and are incorporated herein by reference. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES (a)Evaluation of disclosure controls and procedures.Under the supervision and with the participation of our management, including our chief executive officer and our chief financial officer, we evaluated (pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended, or the Exchange Act) the effectiveness of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act.Based on this evaluation, our chief executive officer and our chief financial officer have concluded that, as of December 31, 2010, our disclosure controls and procedures were effective to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to provide reasonable assurance that such information is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b)Management’s report on internal control over financial reporting.Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15(f) under the Exchange Act.Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation under the framework in Internal Control—Integrated Framework, we concluded that our internal control over financial reporting was effective as of December 31, 2010.KPMG LLP, the independent registered public accounting firm that performed the audit of our audited financial statements included with this annual report, has issued an attestation report on the effectiveness of our internal control over financial reporting as of December 31, 2010, which is on page F-3 of this Form10-K. (c)Changes in internal controlsOur management has evaluated the effectiveness of our internal control over financial reporting through December 31, 2010.Through our ongoing evaluation process to determine whether any changes occurred in internal control over financial reporting in the fourth quarter of 2010, we concluded that there were no such changes that materially affected, or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. ITEM 11.EXECUTIVE COMPENSATION The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. 62 Table of Contents ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. Equity Compensation Plan Information The following table provides information about Emeritus common stock that may be issued upon the exercise of options under our existing equity compensation plans and arrangements as of December 31, 2010, including the 2006 Equity Incentive Plan, the Amended and Restated 1995 Stock Incentive Plan, the Amended and Restated Option Plan for Non-employee Directors, and the 2009 Employee Stock Purchase Plan.The material terms of each of these plans and arrangements are described inNotes to Consolidated Financial Statements—Note 9. Stock Plans, in this Form10-K. Number of shares to be issued upon exercise of outstanding options, warrants, and rights (1) Weighted-average exercise price of outstanding options, warrants, and rights Number of shares remaining available for future issuance under equity compensation plans excluding shares reflected in column (a) (2) Plan Category (a) (b) (c) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders – – – Total $ (1) Represents outstanding options to purchase shares under the 2006 Equity Incentive Plan, the Directors Plan, and the 1995 Stock Incentive Plan. (2) Represents shares available for grant under the 2006 Equity Incentive Plan and the Directors Plan. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The information required by this Item is incorporated herein by reference to our Definitive Proxy Statement to be filed with the SEC pursuant to Regulation 14A. 63 Table of Contents PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)The following documents are filed as a part of the report: (1)FINANCIAL STATEMENTS.The following financial statements of the Registrant and the Report of Independent Registered Public Accounting Firm therein are filed as part of this Report on Form10-K: Page Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Cash Flows F-6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss F-8 Notes to Consolidated Financial Statements F-9 (2) The financial statement schedules have been omitted because the information required to be set forth therein is not applicable, is immaterial, or is shown in the Consolidated Financial Statements or notes thereto. (3)EXHIBITS: The following exhibits are filed as a part of, or incorporated by reference into, this Report on Form10-K: See Index to Exhibits, which is incorporated by reference. 64 Table of Contents SIGNATURES Pursuant to the requirements of 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, as of March 11, 2011. Emeritus Corporation (Registrant) By:/s/Robert C. Bateman Name:Robert C. Bateman Title:Executive Vice President-Finance, and Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities indicated on March 11, 2011: /s/Daniel R. Baty /s/Granger Cobb Daniel R. Baty - Chairman of the board of directors Granger Cobb - Chief Executive Officer, President, and Director (Principal Executive Officer) /s/Robert C. Bateman /s/Raymond R. Brandstrom Robert C. Bateman - Executive Vice President-Finance and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Raymond R. Brandstrom - Vice-Chairman of the board of directors, Secretary /s/Stanley L. Baty /s/Bruce L Busby Stanley L. Baty - Director Bruce L. Busby - Director /s/Stuart Koenig /s/Robert E. Marks Stuart Koenig - Director Robert E. Marks - Director /s/James R. Ladd /s/Richard Macedonia James R. Ladd - Director Richard Macedonia - Director /s/H. R. Brereton Barlow H. R. Brereton Barlow - Director 65 Table of Contents Index to Consolidated Financial Statements Page No. Report of Independent Registered Public Accounting Firm F-2 Report of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-4 Consolidated Statements of Operations for the years ended December 31, 2010, 2009, and 2008 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2009, and 2008 F-6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the years ended December 31, 2010, 2009, and 2008 F-8 Notes to Consolidated Financial Statements F-9 F - 1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Emeritus Corporation We have audited the accompanying consolidated balance sheets of Emeritus Corporation and subsidiaries (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statementsreferred to above present fairly, in all material respects, the financial position of Emeritus Corporation and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 11, 2011, expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/KPMG LLP Seattle, Washington March 11, 2011 F - 2 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Emeritus Corporation We have audited Emeritus Corporation’s (the Company) internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Emeritus Corporation’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying “Management’s report on internal control over financial reporting” (Item 9A. (b)).Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Emeritus Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control—Integrated Framework issuedby the COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Emeritus Corporation and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2010, and our report dated March 11, 2011,expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Seattle, Washington March 11, 2011 F - 3 Table of Contents EMERITUS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS December 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $1,497 and $1,009 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $304,495 and $222,518 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $36,109 and $28,883 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 44,193,818 and 39,274,590 shares 4 4 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Consolidated Financial Statements. F - 4 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Year Ended December 31, Revenues: Community revenue $ $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Acquisitions and development Impairments on long-lived assets – Depreciation and amortization Community leases Total operating expenses Operating income (loss) from continuing operations ) Other income (expense): Interest income Interest expense ) ) ) Change in fair value of interest rate swaps ) ) Net equity earnings (losses) for unconsolidated joint ventures ) ) Other, net ) ) Net other expense ) ) ) Loss from continuing operations before income taxes ) ) ) Benefit of (provision for) income taxes ) ) Loss from continuing operations ) ) ) Loss from discontinued operations ) ) ) Net loss ) ) ) Net loss attributable to the noncontrolling interest Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) Discontinued operations ) ) ) $ ) $ ) $ ) Weighted average basic common shares outstanding: basic and diluted See accompanying Notes to Consolidated Financial Statements. F - 5 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Loss on lease termination 0 Amortization of deferred gains ) ) ) Losses on sale and impairment of long-lived assets Amortization of loan fees Allowance for doubtful receivables Net equity investment losses (earnings) ) Stock-based compensation Change in fair value of interest rate swaps ) Deferred revenue Deferred straight-line rent Other Changes in operating assets and liabilities: Trade accounts receivable and other receivables ) ) ) Prepaid expenses ) ) ) Other assets ) ) Trade accounts payable ) ) Other accrued expenses and current liabilities Security deposits and other long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) ) Community acquisitions ) ) ) Sale of property and equipment Lease and contract acquisition costs ) ) ) Payments from (to) affiliates and other managed communities, net ) 33 Distributions from (investments in) unconsolidated joint ventures, net ) ) Purchase of available-for-sale securities – – ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from sale of stock, net Repurchase of common stock – – ) Decrease (increase) in restricted deposits ) Debt issuance and other financing costs ) ) ) Proceeds from long-term borrowings and financings Repayment of long-term borrowings and financings ) ) ) Repayment of capital lease and financing obligations ) ) ) Tax benefit of stock compensation – – Noncontrolling interest contribution Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year $ $ $ See accompanying Notes to Consolidated Financial Statements F - 6 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ $ Cash paid during the period for income taxes Cash received during the period for income tax refunds Non-cash financing and investing activities: Debt refinanced – – Capital lease and financing obligations Unrealized gain on investment in marketable equity securities – Adjustments related to purchase and sale of leased property: Decrease in capital lease assets ) – – Decrease in capital lease obligations – – Adjustments related to purchase of leased properties: Capital and financing lease buyouts – – Change in deferred sale leaseback gains – – Lease acquisition costs – – Deferred rent – Above/(below) market rents ) – Discount on security deposits 58 – Sale leaseback transactions: Increase in property and equipment – Increase in intangible assets – – Financing lease obligation ) – Increase in deferred gain – ) – Decrease in deferred straight-line rent – – Summerville acquisition: Contingent purchase price adjustment to goodwill – – See accompanying Notes to Consolidated Financial Statements. F - 7 Table of Contents EMERITUS CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS (In thousands, except share data) Emeritus Corporation Shareholders Common stock Additional Accumulated other Total Number paid-in comprehensive Accumulated Noncontrolling shareholders' of shares Amount capital income deficit interest equity Balances as of December 31, 2007 $
